Exhibit 10.1

 

 

TERM LOAN
CREDIT AGREEMENT

 

Dated as of May 31, 2019

 

among

 

PROTECTIVE LIFE CORPORATION, as Borrower

 

THE SEVERAL LENDERS FROM TIME
TO TIME PARTY HERETO

 

and

 

MIZUHO BANK, LTD.,
as Administrative Agent

 

MIZUHO BANK, LTD.,
as Sole Lead Arranger and Sole Bookrunner

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION

1

 

 

 

1.1.

Terms Defined in this Agreement

1

1.2.

Rules of Interpretation

20

 

 

 

 

1.2.1.

Terms Generally

20

 

1.2.2.

Computations of Time Periods

20

 

1.2.3.

Document Preparation

21

 

1.2.4.

Time

21

 

 

 

 

1.3.

Computations: Accounting Principles

21

 

 

 

ARTICLE II CREDIT EXTENSIONS

21

 

 

 

2.1.

Term Loans

21

 

 

 

 

2.1.1.

Making of the Term Loans

21

 

2.1.2.

Borrowing Mechanics for the Term Loans

21

 

2.1.3.

[Reserved]

22

 

 

 

2.2.

[Reserved]

22

2.3.

[Reserved]

22

2.4.

Pro Rata Shares; Availability of Funds

22

 

 

 

 

2.4.1.

Pro Rata Shares

22

 

2.4.2.

[Reserved]

22

 

 

 

2.5.

Evidence of Debt; Register; Lenders’ Books and Records; Notes

22

 

 

 

 

2.5.1.

Lenders’ Evidence of Debt

22

 

2.5.2.

Notes

22

 

 

 

2.6.

Scheduled Principal Payments

23

2.7.

Interest on Loans

23

 

 

 

 

2.7.1.

Interest Rate

23

 

2.7.2.

Determination of Interest Rate

23

 

2.7.3.

Failure to Specify Rate

23

 

2.7.4.

Calculation of Interest

23

 

2.7.5.

Interest Payable in Arrears

24

 

2.7.6.

[Reserved]

24

 

2.7.7.

[Reserved]

24

 

 

 

2.8.

Conversion/Continuation

24

 

 

 

 

2.8.1.

Options to Convert/Continue

24

 

2.8.2.

Conversion/Continuation Notice

24

 

 

 

2.9.

Default Rate of Interest

24

 

 

 

 

2.9.1.

Principal Due

24

 

2.9.2.

Other Amounts Due

24

 

2.9.3.

Bankruptcy Defaults

25

 

2.9.4.

Other Defaults

25

 

2.9.5.

Past Due Amounts

25

 

i

--------------------------------------------------------------------------------



 

 

2.9.6.

No Permitted Alternative

25

 

 

 

2.10.

Fees

25

2.11.

Prepayments/Commitment Reductions

25

 

 

 

 

2.11.1.

Voluntary Prepayments

25

 

2.11.2.

Voluntary Commitment Reductions

26

 

 

 

2.12.

Application of Prepayments

26

 

 

 

 

2.12.1.

Voluntary Prepayments

26

 

2.12.2.

[Reserved]

26

 

2.12.3.

Payment to Lenders

26

 

 

 

2.13.

General Provisions Regarding Payments

27

 

 

 

 

2.13.1.

Auto Debit

27

 

2.13.2.

Time for Payments

27

 

2.13.3.

Payments Applied to Interest First

27

 

2.13.4.

Distributions to Lenders

27

 

2.13.5.

Affected Lender’s Payments

27

 

2.13.6.

Payment Date Not on Business Day

27

 

2.13.7.

Non-conforming Payments

28

 

 

 

2.14.

Sharing of Payments by Lenders

28

2.15.

[Reserved]

28

2.16.

Defaulting Lenders

29

 

 

 

 

2.16.1.

Defaulting Lender Adjustments

29

 

2.16.2.

Defaulting Lender Cure

29

 

2.16.3.

[Reserved]

29

 

2.16.4.

Qualified Counterparties

29

 

 

 

2.17.

Making or Maintaining LIBOR Loans

30

 

 

 

 

2.17.1.

Inability to Determine Applicable Interest Rate

30

 

2.17.2.

Illegality or Impracticability of LIBOR Loans

30

 

2.17.3.

Compensation for Breakage or Non Commencement of Interest Periods

31

 

2.17.4.

Booking of LIBOR Loans

31

 

2.17.5.

Assumptions Concerning Funding of Adjusted LIBOR Rate Loans

31

 

2.17.6.

Certificates for Reimbursement

31

 

2.17.7.

Delay in Requests

31

 

 

 

2.18.

Increased Costs

32

 

 

 

 

2.18.1.

Increased Costs Generally

32

 

2.18.2.

Capital Requirements

33

 

2.18.3.

Certificates for Reimbursement

33

 

2.18.4.

Delay in Requests

33

 

 

 

2.19.

Taxes

34

 

 

 

 

2.19.1.

FATCA

34

 

2.19.2.

Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes

34

 

2.19.3.

Payment of Other Taxes by the Borrower

34

 

2.19.4.

Tax Indemnification

34

 

ii

--------------------------------------------------------------------------------



 

 

2.19.5.

Evidence of Payments

35

 

2.19.6.

Status of Lenders; Tax Documentation

35

 

2.19.7.

Treatment of Certain Refunds

37

 

2.19.8.

Survival

38

 

 

 

2.20.

Mitigation Obligations; Designation of a Different Lending Office

38

 

 

 

 

2.20.1.

Designation of a Different Lending Office

38

 

2.20.2.

Replacement of Lenders

38

 

 

 

ARTICLE III CONDITIONS PRECEDENT

39

 

 

 

3.1.

Effectiveness

39

 

 

 

 

3.1.1.

Credit Documents

39

 

3.1.2.

Charter Documents

39

 

3.1.3.

Organizational Documents Certificate

39

 

3.1.4.

Certificate of Good Standing

39

 

3.1.5.

Foreign Qualification

39

 

3.1.6.

Closing Certificate

39

 

3.1.7.

UCC Searches

40

 

3.1.8.

Financial Information

40

 

3.1.9.

No Default

40

 

3.1.10.

Opinion

40

 

3.1.11.

KYC Information

40

 

3.1.12.

Other Documents

40

 

 

 

3.2.

Funding Conditions

41

 

 

 

 

3.2.1.

Funding Notice; Funds Disbursement Instructions

41

 

3.2.2.

Officer Certificate

41

 

3.2.3.

Acquisition Transactions

41

 

3.2.4.

Funding of Fees/Expenses

41

 

 

 

3.3.

Conversions/Continuations

41

 

 

 

 

3.3.1.

No Default

41

 

3.3.2.

Warranties

41

 

3.3.3.

Covenants

41

 

3.3.4.

Conversion/Continuation Notice

41

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

42

 

 

 

4.1.

Corporate Existence and Standing

42

4.2.

Authorization and Validity

42

4.3.

No Conflict; Government Consent

42

4.4.

Financial Statements

42

4.5.

Material Adverse Change

42

4.6.

Taxes

42

4.7.

Litigation and Guaranteed Obligations

43

4.8.

List of Significant Subsidiaries

43

4.9.

ERISA

43

4.10.

Accuracy of Information

43

4.11.

Regulation U

43

4.12.

Material Agreements

43

4.13.

Compliance With Laws

43

4.14.

Investment Company Act

44

 

iii

--------------------------------------------------------------------------------



 

4.15.

Solvency

44

4.16.

Insurance Licenses

44

4.17.

Ownership of Properties

44

4.18.

Anti-Terrorism Laws

44

4.19.

Default

45

 

 

 

ARTICLE V COVENANTS

45

 

 

 

5.1.

Financial Reporting

45

5.2.

Use of Proceeds

47

5.3.

Notice of Default

48

5.4.

Conduct of Business

48

5.5.

Taxes

48

5.6.

Insurance

48

5.7.

Compliance with Laws

49

5.8.

Maintenance of Properties

49

5.9.

Inspection

49

5.10.

Merger, Consolidation and Sale of Assets

49

5.11.

Liens

49

5.12.

Adjusted Consolidated Net Worth

49

5.13.

Ratio of Adjusted Consolidated Indebtedness to Consolidated Capitalization

50

5.14.

[Reserved]

50

5.15.

[Reserved]

50

5.16.

Affiliates

50

5.17.

Compliance with ERISA

50

5.18.

Payment of Obligations

50

5.19.

Further Assurances

50

5.20.

Amendments to Organizational Agreements

51

5.21.

Changes in Accounting Policies or Reporting Practices

51

 

 

 

ARTICLE VI DEFAULTS

51

 

 

 

6.1.

Representations and Warranties

51

6.2.

Payments

51

6.3.

Specific Covenants

51

6.4.

Other Covenants

51

6.5.

Default on Other Indebtedness and Additional Amounts

51

6.6.

Voluntary Petitions

51

6.7.

Involuntary Bankruptcy or Receivership Proceedings

52

6.8.

Condemnation

52

6.9.

Undischarged Judgments

52

6.10.

ERISA

52

6.11.

Distribution Limitations

52

6.12.

Environmental Investigation

52

6.13.

Change in Control

52

6.14.

Licenses

52

6.15.

Tax Lien

53

6.16.

Enforceability Contest

53

6.17.

Revolving Credit Agreement

53

 

 

 

ARTICLE VII REMEDIES

53

 

 

 

7.1.

Remedies

53

7.2.

Application of Funds

53

 

iv

--------------------------------------------------------------------------------



 

7.3.

Setoff

54

 

 

 

ARTICLE VIII AGENCY

54

 

 

 

8.1.

Appointment and Authority

54

8.2.

Rights as a Lender

54

8.3.

Exculpatory Provisions

54

 

 

 

 

8.3.1.

No Fiduciary Duties

54

 

8.3.2.

No Liability

55

 

8.3.3.

No Responsibility

55

 

 

 

8.4.

Reliance by Administrative Agent

55

8.5.

Delegation of Duties

56

8.6.

Resignation of Administrative Agent

56

 

 

 

 

8.6.1.

Resignation

56

 

8.6.2.

Removal

56

 

8.6.3.

Successor

56

 

 

 

8.7.

Non-Reliance on Administrative Agent and Other Lenders

57

8.8.

No Other Duties, etc.

57

8.9.

Administrative Agent May File Proofs of Claim

57

 

 

 

ARTICLE IX BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATION

58

 

 

 

9.1.

Successors and Assigns Generally

58

9.2.

Assignments By Lenders

58

 

 

 

 

9.2.1.

Minimum Amounts

58

 

9.2.2.

Proportionate Amounts

59

 

9.2.3.

Required Consents

59

 

9.2.4.

Assignment and Assumption

59

 

9.2.5.

No Assignment to Borrower, Affiliates or Subsidiaries

59

 

9.2.6.

No Assignment to Natural Persons

59

 

9.2.7.

Certain Additional Payments

59

 

 

 

9.3.

Register

60

9.4.

Participations

60

 

 

 

 

9.4.1.

Participants

60

 

9.4.2.

Entitled to Certain Benefits

60

 

9.4.3.

No Greater Payment

61

 

9.4.4.

Participant Register

61

 

 

 

9.5.

Disclosure of Confidential Information

61

9.6.

Certain Pledges

61

 

 

 

ARTICLE X GENERAL PROVISIONS

61

 

 

 

10.1.

Notices

61

 

 

 

 

10.1.1.

Notices Generally

61

 

10.1.2.

Electronic Communications

62

 

10.1.3.

Change of Address, Etc.

62

 

10.1.4.

Platform

62

 

 

 

10.2.

Renewal, Extension, or Rearrangement

63

10.3.

Amendments and Waivers

63

 

v

--------------------------------------------------------------------------------



 

 

10.3.1.

Required Lenders’ Consent

63

 

10.3.2.

Affected Lenders’ Consent

63

 

10.3.3.

Other Consents

64

 

10.3.4.

Execution of Amendments, etc.

64

 

 

 

10.4.

Counterparts; Integration; Effectiveness

65

10.5.

Electronic Execution of Assignments and Other Documents

65

10.6.

Consent to Jurisdiction

65

10.7.

No Advisory or Fiduciary Relationship

65

10.8.

Marshalling; Payments Set Aside

66

10.9.

Obligations Several; Independent Nature of Lenders’ Rights

66

10.10.

Independence of Covenants

66

10.11.

[Reserved]

66

10.12.

Standard of Care: Limitation of Damages

66

10.13.

Incorporation of Schedules

67

10.14.

Indulgence Not Waiver

67

10.15.

Cumulative Remedies

67

10.16.

Survival of Representations, Warranties and Agreements

67

10.17.

Usury Savings Clause

67

10.18.

Entire Agreement

67

10.19.

Severability

68

10.20.

Time of Essence

68

10.21.

Applicable Law

68

10.22.

Captions Not Controlling

68

10.23.

WAIVER OF JURY TRIAL

68

10.24.

Waiver of Venue

68

10.25.

Termination

68

10.26.

Expenses; Indemnity

69

 

 

 

 

10.26.1.

Costs and Expenses

69

 

10.26.2.

Indemnification by Borrower

69

 

10.26.3.

Reimbursement by Lenders

70

 

10.26.4.

Payments

70

 

10.26.5.

Survival

70

 

10.27.

Set Off

70

 

 

 

10.28.

Treatment of Certain Information

70

 

 

 

 

10.28.1.

Confidentiality

70

 

10.28.2.

Information

71

 

 

 

10.29.

Patriot Act; Beneficial Ownership Regulation

71

10.30.

[Reserved]

71

10.31.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

71

10.32.

Certain ERISA Matters

72

 

vi

--------------------------------------------------------------------------------



 

List of Exhibits, Schedules and Appendices

 

Exhibit 2.5.2A - Note

Exhibit 2.19.6 - U.S. Tax Compliance Certificates

Exhibit A - Assignment and Assumption

Exhibit B - Compliance Certificate

Exhibit C - Conversion/Continuation Notice

Exhibit D - Funding Notice

Exhibit E - Additional Permitted Liens

 

Schedule 4.7 - Litigation

Schedule 4.8 - Significant Subsidiaries

 

Appendix A — Term Loan Commitment Amounts and Percentages

Appendix B — Addresses

 

vii

--------------------------------------------------------------------------------



 

TERM LOAN
CREDIT AGREEMENT

 

THIS TERM LOAN CREDIT AGREEMENT dated as of May 31, 2019 (“this Agreement”) is
entered into by and among PROTECTIVE LIFE CORPORATION, a Delaware corporation
(the “Borrower”), MIZUHO BANK, LTD., and the various lenders identified on the
signature pages hereto (collectively, with all other persons that may from time
to time hereafter become Lenders hereunder by execution of an Assignment and
Acceptance, the “Lenders”), and MIZUHO BANK, LTD., in its capacity as the
Administrative Agent for the Lenders (the “Administrative Agent”).

 

RECITALS

 

A.                                    The Borrower has requested that the
Lenders provide a term loan in the aggregate amount of $600 million for the
purposes set forth herein.

 

B.                                    The Lenders are willing to provide the
requested term loan on the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals, and of the mutual
covenants and agreements contained herein, the receipt and sufficiency of which
are hereby acknowledged, the Borrower, the Lenders and the Administrative Agent
agree as follows:

 

ARTICLE I

 

DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1.                            Terms Defined in this Agreement.  As used below
in this Agreement, the following capitalized terms shall have the following
meanings, unless the context expressly requires otherwise:

 

“Acquisition Transactions” means the transactions contemplated by the Master
Transaction Agreement, dated as of January 23, 2019, among the Borrower,
Great-West Life & Annuity Insurance Company, Great-West Life & Annuity Insurance
Company of New York, The Great-West Life and Assurance Company and The Canada
Life Assurance Company.

 

“Adjusted Consolidated Indebtedness” means (i) Consolidated Indebtedness, less
(ii) Short-Term Indebtedness for advance fundings of guaranteed investment
contracts, annuities and other similar insurance and investment products.

 

“Adjusted Consolidated Net Worth” means at any date of determination,
Consolidated Net Worth excluding (i) goodwill and intangible assets (other than
value of business acquired) and (ii) all unrealized net losses and gains on
assets held for sale pursuant to FASB ASC 320 and other accumulated
comprehensive income pursuant to FASB ASC 220 or subsequent accounting
pronouncements having substantially similar impact as these provisions, to the
extent such unrealized net losses and gains have been taken into account in
determining Consolidated Net Worth.

 

“Adjusted LIBOR Rate” means, for any Interest Period for an Adjusted LIBOR Rate
Loan, the rate per annum obtained by dividing (i) (a) the rate per annum
(rounded upward to the next whole multiple of one one-hundredth of one percent
(1/100 of 1%)) equal to the LIBOR or a comparable or successor rate, which rate
is approved by the Administrative Agent, as published on the applicable

 

--------------------------------------------------------------------------------



 

Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined two Business Days prior to the
commencement of such Interest Period as of approximately 11:00 a.m. (London,
England time) on such day, or (b) in the event the rate referenced in the
preceding clause (a) does not appear on such page or service or if such page or
service shall cease to be available, the rate per annum (rounded upward to the
next whole multiple of one one-hundredth of one percent (1/100 of 1%)) equal to
the rate determined by the Administrative Agent to be the offered rate on such
other page or other service which displays an average settlement rate for
deposits (for delivery on the first day of such period) with a term equivalent
to such period in Dollars, determined two Business Days prior to the
commencement of such Interest Period as of approximately 11:00 a.m. (London,
England time) on such day, or (c) in the event the rates referenced in the
preceding clauses (a) and (b) are not available, the rate per annum (rounded
upward to the next whole multiple of one one-hundredth of one percent (1/100 of
1%)) equal to quotation rate (or the arithmetic mean of rates) offered to first
class banks in the London interbank market for deposits (for delivery on the
first day of the relevant Interest Period) in Dollars of amounts in same day
funds comparable to the principal amount of the applicable Loan of Mizuho Bank
or any Lender selected by the Administrative Agent, for which the Adjusted LIBOR
Rate is then being determined with maturities comparable to such Interest Period
as of approximately 11:00 a.m. (London, England time) on such day, by (ii) an
amount equal to (a) one, minus (b) the Applicable Reserve Requirement. 
Notwithstanding anything contained herein to the contrary, the Adjusted LIBOR
Rate shall not be less than zero.

 

“Adjusted LIBOR Rate Loan” means Loans bearing interest based on the Adjusted
LIBOR Rate.

 

“Administrative Agent” means Mizuho Bank in its capacity as agent for the
Lenders pursuant to Article VIII of this Agreement, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article VIII hereof.

 

“Administrative Questionnaire” means an administrative questionnaire provided by
the Lenders in a form supplied by the Administrative Agent.

 

“Affected Lender” has the meaning set forth in Section 2.17.2.

 

“Affected Loans” has the meaning set forth in Section 2.17.2.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

 

“Agreement” means this Credit Agreement (including all schedules and exhibits
hereto), as it may be further amended or modified and in effect from time to
time.

 

“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation, which statement shall
be in the form required by such Insurance Subsidiary’s jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements recommended by the NAIC to be used for filing annual statutory
financial statements and shall contain the type of

 

2

--------------------------------------------------------------------------------



 

information recommended by the NAIC to be disclosed therein, together with all
exhibits or schedules filed therewith.

 

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1, et seq., the UK Bribery Act of 2010 and all other laws, rules, and
regulations of any jurisdiction applicable to the Borrower or any of its
Affiliates from time to time concerning or relating to bribery or
anti-corruption.

 

“Applicable Margin” means the rates per annum set forth opposite the appropriate
test in the pricing grid below:

 

Applicable Rating of the Borrower

 

Base Rate
Loans in
Basis Points

 

Adjusted LIBOR
Rate Loans in Basis
Points

 

Greater than or equal to A or A2

 

0.0

bps

87.5

bps

Greater than or equal to A- or A3

 

0.0

bps

100.0

bps

Greater than or equal to BBB+ or Baa1

 

12.5

bps

112.5

bps

Greater than or equal to BBB or Baa2

 

37.5

bps

137.5

bps

Less than BBB and Baa2 or no Applicable Rating

 

62.5

bps

162.5

bps

 

Upon any change in the Applicable Rating, the Applicable Margin shall be
adjusted effective upon the date of any such change in the Applicable Rating. 
As of the date of this Agreement, the Borrower is currently rated A- by S&P and
Baa1 by Moody’s and the Applicable LIBOR Rate Margin is therefore 100.0 basis
points.

 

“Applicable Moody’s Rating” means the highest long-term senior, unsecured,
non-credit enhanced, monitored credit rating of the Borrower that is published
by Moody’s.

 

“Applicable Rating” means the Applicable S&P Rating or the Applicable Moody’s
Rating; provided that, if the Borrower has an Applicable S&P Rating and an
Applicable Moody’s Rating, the Applicable Rating shall be the higher of the two,
unless the two are separated by more than one level, in which case the
Applicable Rating shall be that at the level immediately below the higher of the
two levels.

 

“Applicable Reserve Requirement” means, at any time, for any Adjusted LIBOR Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D of the Board, as in effect from time to
time) under regulations issued from time to time by the Board or other
applicable banking regulator.  Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (i) any category of liabilities
which includes deposits by reference to which the applicable Adjusted LIBOR Rate
or any other interest rate of a Loan is to be determined, or (ii) any category
of extensions of credit or other assets which include Adjusted LIBOR Rate
Loans.  An Adjusted LIBOR Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements.  The
rate of interest on Adjusted LIBOR Rate Loans shall be adjusted automatically on
and as of the effective date of any change in the Applicable Reserve
Requirement.

 

3

--------------------------------------------------------------------------------



 

“Applicable S&P Rating” means the highest long-term senior, unsecured,
non-credit enhanced, monitored credit rating of the Borrower that is published
by S&P.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Article” means an article of this Agreement.

 

“Assignment and Assumption” means the assignment and assumption agreement
entered into by a Lender and an Eligible Assignee with all required consents and
accepted by the Administrative Agent, in substantially the form of Exhibit A or
any other form approved by the Administrative Agent.

 

“Authorized Officer” means any of the President, Chief Executive Officer, Chief
Financial Officer, Chief Accounting Officer, Treasurer, any Executive Vice
President or any Senior Vice President of the Borrower, acting singly.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, or any similar federal or state law for the relief of debtors.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus ½ of one percent (0.5%) and (iii) the LIBOR Index
Rate in effect on such day plus one percent (1.0%).  Any change in the Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the LIBOR
Index Rate shall be effective on the effective day of such change in the Prime
Rate, the Federal Funds Effective Rate or the LIBOR Index Rate, respectively.
Notwithstanding anything contained herein to the contrary, the Base Rate shall
not be less than zero.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” to
which Section 4975 of the Internal Revenue Code applies or (c) any Person whose
underlying assets include “plan assets” of any such “employee benefit plan” or
“plan” within the meaning of 29 CFR 2510.3-101 as modified by Section 3(42) of
ERISA.

 

“Board” means the Board of Governors of the US Federal Reserve System (or any
successor thereto).

 

4

--------------------------------------------------------------------------------



 

“Borrower” has the meaning set forth in the preamble.

 

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of Alabama or New York or is a day
on which banking institutions located in such states are authorized or required
by law or other governmental action to close, and (b) with respect to all
notices, determinations, fundings and payments in connection with the Adjusted
LIBOR Rate or any Adjusted LIBOR Rate Loans (and in the case of determinations,
the LIBOR Index Rate), the term “Business Day” means any day which is a Business
Day described in subsection (a) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee that would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases that would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Cash Management Bank” means any Person that is a Lender or any Affiliate of a
Lender at the time it provides any Cash Management Services, or that is a Lender
or an Affiliate of Lender at any time after it has provided any Cash Management
Services.

 

“Cash Management Obligations” means obligations owed by the Borrower to any Cash
Management Bank in connection with, or in respect of, any Cash Management
Services.

 

“Cash Management Services” means any one or more of the following types of
services or facilities provided to the Borrower by a Cash Management Bank: 
(a) ACH transactions and (b) cash management services, including, without
limitation, controlled disbursement services, treasury, depository, overdraft,
and electronic funds transfer services.

 

“Change in Control” means Dai-ichi or one of its direct or indirect wholly-owned
subsidiaries shall cease to own and control, of record and beneficially,
directly less than a majority of the outstanding Equity Interests of the
Borrower.

 

“Change in Law” means the occurrence after the date of this Agreement of:
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation or treaty or in
the administration, interpretation, implementation or application by any
Governmental Authority of any law, rule, regulation or treaty, or (c) the making
or issuance by any Governmental Authority of any request, rule, guideline or
directive, whether or not having the force of law; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, (y) all requests, rules,
guidelines or directives concerning capital adequacy promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III and (z) all requests, rules,
guidelines or directives issued by a Governmental Authority in connection with a
Lender’s submission or re-submission of a capital plan under 12 C.F.R. § 225.8
or a Governmental Authority’s assessment thereof shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Closing Date” means May 31, 2019.

 

5

--------------------------------------------------------------------------------



 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means, with respect to any Lender, such Lender’s Term Loan
Commitment.

 

“Communications” means any notice, demand, communication, document or other
material that the Borrower delivers to the Administrative Agent in connection
with any Credit Document or the transactions contemplated thereby which is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to Section 10.1, including the Platform.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit B.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capitalization” means, at any date of determination, the sum of
(i) Adjusted Consolidated Net Worth as at such date plus (ii) Adjusted
Consolidated Indebtedness as at such time.

 

“Consolidated Indebtedness” means the Indebtedness of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, the consolidated net income of
the Borrower and its Subsidiaries for such period, as shown on the consolidated
financial statements of the Borrower and its Subsidiaries delivered in
accordance with Section 5.1.

 

“Consolidated Net Worth” means, at any date of determination, the amount of
consolidated common shareholders’ equity of the Borrower and its Subsidiaries,
determined as at such date in accordance with GAAP.

 

“Consolidated Subsidiary” means, a Subsidiary, the accounts of which are
customarily consolidated with those of the Borrower for the purpose of reporting
to stockholders of the Borrower or, in the case of a recently acquired
Subsidiary, the accounts of which would, in accordance with the Borrower’s
regular practice, be so consolidated for that purpose.

 

“Consolidated Total Assets” means, at any time, the total assets of the Borrower
and its Consolidated Subsidiaries, determined on a consolidated basis, as set
forth or reflected on the most recent consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries, prepared in accordance with GAAP.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit C.

 

“Credit Documents” means, collectively, each writing delivered at any time by
the Borrower to the Lenders or the Administrative Agent relating to the Loans.

 

“Credit Extension” means the making of the Term Loans or the conversion or
continuation of any Loan, as applicable.

 

6

--------------------------------------------------------------------------------



 

“Dai-ichi” means Dai-ichi Life Holdings, Inc., a corporation organized under the
laws of Japan (formerly known as The Dai-ichi Life Insurance Company, Limited).

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
bankruptcy, assignment for the benefit of creditors, conservatorship,
moratorium, receivership, insolvency, rearrangement, reorganization or similar
debtor relief laws of the US or other applicable jurisdictions in effect from
time to time.

 

“Default” means an event described in Article VI.

 

“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than Adjusted LIBOR Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate), the Base Rate plus the Applicable Margin, if any, applicable
to such Loans plus two percent (2%) per annum and (b) with respect to Adjusted
LIBOR Rate Loans, the Adjusted LIBOR Rate plus the Applicable Margin, if any,
applicable to Adjusted LIBOR Rate Loans plus two percent (2%) per annum.

 

“Defaulting Lender” means, subject to Section 2.16.2, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16.2) upon delivery of written
notice of such determination to the Borrower and each Lender.

 

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

 

7

--------------------------------------------------------------------------------



 

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

 

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

“Dollars” or “$” means dollars of the United States of America.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.2 subject to any consents and representations as may be
required therein.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any Person that is a member of the Borrower’s controlled
group, or under common control with the Borrower within the meaning of
Section 414 of the Code.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which notice to the PBGC has been waived by regulation);
(ii) the failure to meet the minimum funding standard of Section 412 of the
Internal Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code), the failure to
make by its due date any minimum required contribution or any required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal from any Pension Plan with two
(2) or more contributing

 

8

--------------------------------------------------------------------------------



 

sponsors or the termination of any such Pension Plan, in either case resulting
in material liability pursuant to Section 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition reasonably likely to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability pursuant to
Section 4062(a) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA, each case reasonably likely to result in material
liability; (vii) the withdrawal of the Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates in a complete or partial withdrawal (within
the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if
such withdrawal is reasonably likely to result in material liability, or the
receipt by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it is in “critical” or
“endangered” status within the meaning of Section 305 of ERISA, or that it
intends to terminate or has terminated under Section 4041A or 4042 of ERISA, if
such insolvency or termination is reasonably likely to result in material
liability; (viii) the imposition of fines, penalties, taxes or related charges
under Chapter 43 of the Internal Revenue Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Pension
Plan if such fines, penalties, taxes or related charges are reasonably likely to
result in material liability; (ix) the assertion of a material claim (other than
routine claims for benefits and funding obligations in the ordinary course)
against any Pension Plan other than a Multiemployer Plan or the assets thereof,
or against any Person in connection with any Pension Plan such Person sponsors
or maintains reasonably likely to result in material liability; (x) receipt from
the Internal Revenue Service of a final written determination of the failure of
any Pension Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any such plan to qualify for exemption
from taxation under Section 501(a) of the Internal Revenue Code; or (xi) the
imposition of a lien pursuant to Section 430(k) of the Internal Revenue Code or
pursuant to Section 303(k) or 4068 of ERISA or any violation of Section 436 of
the Internal Revenue Code or Section 206(g) of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on, determined by reference to, or measured by, net
income (however denominated), franchise Taxes, and branch profits Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having an office or, in the case of any Lender, its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.20.2) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.19, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.19.6 and
(d) any withholding Taxes imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

9

--------------------------------------------------------------------------------



 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher one
one-hundredth of one percent (1/100 of 1%)) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, (i) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
Mizuho Bank or any other Lender selected by the Administrative Agent on such day
on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means that certain letter agreement dated April 29, 2019 between
the Borrower and Mizuho Bank.

 

“Foreign Lender” means any Lender that is not a US Person.

 

“Fund” means any Person (other than a natural Person) that makes, purchases,
holds or otherwise invests in commercial loans and similar extensions of credit
in the ordinary course of its activities.

 

“Funding Date” means the date set forth in the Funding Notice on which the Term
Loans will be borrowed.

 

“Funding Notice” means a notice substantially in the form of Exhibit D.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time, applied in a manner consistent with that used in preparing the financial
statements referred to in Section 5.1.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future Governmental Authority.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing)).

 

“Guaranteed Obligations” of a Person means all guaranties, endorsements,
assumptions and other contingent obligations with respect to, or to purchase or
to otherwise pay or acquire, Indebtedness of others.

 

“Hedge Agreement” means any agreement now existing or hereafter entered into,
which provides for an interest rate or commodity swap, cap, floor, collar,
forward foreign exchange transaction, currency swap, equity swap, cross-currency
rate swap, currency option, or any combination of, or option with respect to,
these or similar transactions, for the purpose of hedging the Borrower’s
exposure to fluctuations in interest rates, currency valuations or commodity
prices.

 

10

--------------------------------------------------------------------------------



 

“Hedge Agreement Bank” means (a) any Person that is a Lender or an Affiliate of
a Lender at the time that it becomes a party to a Hedge Agreement with the
Borrower and (b) any Lender on the Closing Date or Affiliate of such Lender that
is party to a Hedge Agreement with the Borrower in existence on the Closing
Date, in each case to the extent permitted hereunder.

 

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, payable out of the proceeds
or production from Property now or hereafter owned or acquired by such Persons,
(iv) obligations evidenced by notes, acceptances or other similar debt
instruments, (v) Capitalized Lease Obligations, (vi) obligations for
reimbursement of drafts drawn or available to be drawn under letters of credit,
(vii) Synthetic Lease Obligations, and (viii) Guaranteed Obligations.  It is
understood and agreed, for the avoidance of doubt, that (a) annuities,
guaranteed investment contracts, funding agreements, Federal Home Loan Bank
advances and similar instruments and agreements, (b) obligations (including
without limitation trust obligations) under reinsurance, coinsurance, modified
coinsurance agreements or similar agreements and related trust agreements, and
(c) obligations and liabilities arising under insurance products created or
entered into in the normal course of business shall not constitute
“Indebtedness”.  Notwithstanding the foregoing, Indebtedness of the Borrower and
its Subsidiaries shall not include:  (1) the following obligations issued in
connection with the funding or financing of statutory reserves and with respect
to which the Borrower has no obligation to repay:  (A) Surplus Notes or other
obligations of the Borrower or any Subsidiaries of the Borrower (“Reserve
Financing Notes”), (B) any securities backed by such Reserve Financing Notes,
(C) letters of credit issued for the account of Subsidiaries of the Borrower
that are not issued under this Agreement, (D) any guarantees by the issuers of
the obligations described in (A), (B) and (C) above, and (E) any guarantee of a
parent of the obligations of a Subsidiary in connection with any such funding or
financing of statutory reserves, including guarantees of the obligations
described in (A) and (B) above, provided that any such guarantee is either
approved or not disapproved, as the case may be, by the applicable Governmental
Authority; (2) the sale and issuance of $800 million of senior notes of the
Borrower during the fourth quarter of 2009, the proceeds of which were used to
purchase Reserve Financing Notes in connection with the funding of statutory
reserves, including any refinancing thereof from time to time, and any
subsequent reserve financing transaction for which the Borrower will receive
approval from the Required Lenders to exclude from this definition of
Indebtedness; (3) any Short-Term Indebtedness incurred for the pre-funding of
anticipated policy obligations or anticipated investment cash flow;
(4) obligations that are not otherwise included in items (i) through (viii) of
the definition of Indebtedness, but which would be classified as a liability on
the Borrower’s financial statements only by reason of FASB ASC 810 or a
subsequent accounting pronouncement having a substantially similar impact so
long as such obligations remain nonrecourse; (5) any indebtedness of a separate
account maintained by a Subsidiary for which there is no recourse to the
Borrower; or (6) any indebtedness consisting of Cash Management Obligations.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by the Borrower under any Credit Document and
(b) to the extent not otherwise described in (a), Other Taxes.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities as defined in Section 4001(a)(18) of ERISA.

 

“Insurance Subsidiary” means any Subsidiary that is engaged in the insurance
business.

 

11

--------------------------------------------------------------------------------



 

“Interest Rate Determination Date” means the date of determination of the Base
Rate (including the determination of the LIBOR Index Rate) or the Adjusted LIBOR
Rate, as applicable, as set forth in the Funding Notice or the
Conversion/Continuation Notice, as the case may be.

 

“Interest Payment Date” means with respect to (a) any Base Rate Loan, the last
Business Day of each calendar quarter, commencing on the first such date to
occur after the Closing Date and the Maturity Date and (b) any Adjusted LIBOR
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, in the case of each Interest Period of longer than
three (3) months “Interest Payment Date” shall also include each date that is
three (3) months, or an integral multiple thereof, after the commencement of
such Interest Period.

 

“Interest Period” means, in connection with an Adjusted LIBOR Rate Loan, an
interest period of one (1), two (2), three (3) or six (6) months, as selected by
the Borrower in the applicable Funding Notice or Conversion/Continuation Notice,
(i) initially, commencing on the Funding Date or Conversion/Continuation Date
thereof, as the case may be; and (ii) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, (a) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of a calendar month; and
(c) no Interest Period with respect to any portion of the Term Loans shall
extend beyond the Maturity Date.

 

“Law” or “Laws” means all applicable constitutional provisions, statutes, codes,
acts, ordinances, orders, judgments, decrees, injunctions, rules, regulations,
and requirements of all Governmental Authorities.

 

“Lead Arranger” means Mizuho Bank, in its capacity as sole lead arranger.

 

“Lender” means (a) Mizuho Bank in its capacity as a Lender and each Person
listed on the signature pages hereto and identified as a Lender and (b) each
Person that becomes a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

 

“LIBOR” means the London Interbank Offered Rate.

 

“LIBOR Index Rate” means, for any interest rate calculation with respect to a
Base Rate Loan on any date, (a) the rate per annum (rounded upward to the next
whole multiple of one one-hundredth of one percent (1/100 of 1%)) equal to the
LIBOR or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) for deposits (for
delivery on the first day of such one month period) with a term of one month
commencing that day in Dollars, determined two Business Days prior to such date
as of approximately 11:00 a.m. (London, England time) on such day, or (b) in the
event the rate referenced in the preceding clause (a) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum (rounded upward to the next whole multiple of one one-hundredth of one
percent (1/100 of 1%)) equal to the rate determined by the Administrative Agent
to be the offered rate on such other page or other service which displays an
average settlement rate for deposits (for delivery on the first day of such
period) with a term of one month in Dollars, determined two (2) Business Days
prior to such date as of approximately 11:00 a.m. (London, England time) on such
day, or (c) in the event the

 

12

--------------------------------------------------------------------------------



 

rates referenced in the preceding clauses (a) and (b) are not available, the
rate per annum (rounded upward to the next whole multiple of one one-hundredth
of one percent (1/100 of 1%)) equal to quotation rate (or the arithmetic mean of
rates) offered to first class banks in the London interbank market for deposits
(for delivery on the first day of the relevant one month period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Base Rate Loan of Mizuho Bank or any other Lender selected by the Administrative
Agent, for which the LIBOR Index Rate is then being determined with maturities
comparable to such one month period as of approximately 11:00 a.m. (London,
England time).  Notwithstanding anything contained herein to the contrary, the
LIBOR Index Rate shall not be less than zero.

 

“LIBOR Index Rate Loan” means Base Rate Loans bearing interest based on the
LIBOR Index Rate.

 

“LIBOR Loan” means Adjusted LIBOR Rate Loans or LIBOR Index Rate Loans, as
applicable.

 

“LIBOR Replacement Rate” has the meaning set forth in Section 2.17.8.

 

“LIBOR Scheduled Unavailability Date” has the meaning set forth in
Section 2.17.8.

 

“License” means any license, certificate of authority, permit or other
authorization required to be obtained from a Governmental Authority in
connection with the operation, ownership or transaction of the insurance
business.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement). 
Notwithstanding the foregoing, a Lien shall not include any such agreement or
arrangement with respect to:  (1) the following obligations issued in connection
with the funding or financing of statutory reserves and with respect to which
the Borrower has no obligation to repay (including, for the avoidance of doubt,
Liens in respect of the surplus accounts of any Subsidiaries in connection
therewith):  (A) Reserve Financing Notes, (B) any securities backed by such
Reserve Financing Notes, (C) letters of credit issued for the account of
Subsidiaries of the Borrower that are not issued under this Agreement, (D) any
guarantees by the issuers of the obligations described in (A), (B) and
(C) above, and (E) any guarantee of a parent of the obligations of a Subsidiary
in connection with any such funding or financing of statutory reserves,
including guarantees of the obligations described in (A) and (B) above, provided
that any such guarantee is either approved or not disapproved, as the case may
be, by the applicable Governmental Authority; (2) the sale and issuance of $800
million of senior notes of the Borrower during the fourth quarter of 2009, the
proceeds of which were used to purchase Reserve Financing Notes in connection
with the funding of statutory reserves, including any refinancing thereof from
time to time, and any subsequent reserve financing transaction for which the
Borrower will receive approval from the Required Lenders to exclude from the
definition of Indebtedness; (3) any Short-Term Indebtedness incurred for the
pre-funding of anticipated policy obligations or anticipated investment cash
flow; (4) obligations that are not otherwise included in items (i) through
(viii) of the definition of Indebtedness, but which would be classified as a
liability on the Borrower’s financial statements only by reason of FASB ASC 810
or a subsequent accounting pronouncement having a substantially similar impact
so long as such obligations remain nonrecourse; (5) any indebtedness of a
separate account maintained by a Subsidiary for which there is no recourse to
the Borrower; (6) Cash Management Obligations; and (7) Hedge Agreements.

 

“Loans” means the Term Loans.

 

13

--------------------------------------------------------------------------------



 

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations or prospects
of the Borrower and its Subsidiaries taken as a whole, (ii) the ability of the
Borrower to perform its obligations under the Credit Documents or (iii) the
validity or enforceability of any of the Credit Documents or the rights or
remedies of the Administrative Agent or the Lenders thereunder.

 

“Maturity Date” means May 31, 2024.

 

“Maximum Lawful Amount” means the maximum lawful amount of interest, loan
charges or other charges that may be assessed under New York law or, if higher,
under applicable federal law.

 

“Mizuho Bank” means Mizuho Bank, Ltd., and its successors and assigns.

 

“Moody’s” means Moody’s Investors Service, Inc., together with its successors.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) of
ERISA.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or an ERISA Affiliate and at least one Person other than the Borrower
and its ERISA Affiliates or (ii) was so maintained and with respect to which the
Borrower or an ERISA Affiliate could have liability under Section 4064 or 4049
of ERISA in the event such plan has been or were to be terminated.

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in lieu thereof, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissions and similar Governmental
Authorities of the various states of the United States of America toward the
promotion of uniformity in the practices of such Governmental Authorities.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders
pursuant to the terms of Section 10.3.2 and (b) has received the approval of the
Required Lenders.

 

“Non-Defaulting Lender” at any time, means each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means any or all of the Term Loan Notes.

 

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

 

“Obligations” means, without duplication, the obligation of the Borrower to the
Lenders to repay the Loans, interest, any fees and all other obligations of the
Borrower to the Lenders and to the Administrative Agent under this Agreement and
the other Credit Documents.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Other Connection Taxes” with respect to any Recipient, means Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing the Tax (other than a connection arising from the
execution, delivery or enforcement of, or performance under, or receipt of
payments under any Credit Document, or from the sale or assignment of an
interest in any Loan or Credit Document).

 

14

--------------------------------------------------------------------------------



 

“Other Taxes” means any and all present or future stamp, court, recording,
filing, intangible, documentary or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or
under any other Credit Document or from the execution, delivery or enforcement
or registration of, or performance under, or from the receipt or perfection of a
security interest under or otherwise with respect to this Agreement or any other
Credit Document (other than Excluded Taxes and Other Connection Taxes imposed
with respect to an assignment (other than an assignment made pursuant to
Section 2.20.2)).

 

“Outstanding Amount” means with respect to Term Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to the borrowing of the
Term Loans and prepayments or repayments of the Term Loans occurring on such
date.

 

“Participant” has the meaning set forth in Section 9.4.1.

 

“Participant Register” has the meaning set forth in Section 9.4.4.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan” means any “employee pension benefit plan” as defined in
Section 3(2) of ERISA other than a Multiemployer Plan, which is subject to
Section 412 of the Internal Revenue Code or Section 302 of ERISA and which is
sponsored, maintained or contributed to by, or required to be contributed to by,
the Borrower or any of its ERISA Affiliates or with respect to which the
Borrower or any of its ERISA Affiliates previously sponsored, maintained or
contributed to, or was required to contribute to, and still has liability.

 

“Permitted Liens” means any of the following:

 

(a)                                 Liens existing on the Closing Date securing
Indebtedness outstanding on February 2, 2015 and Liens set forth on Exhibit F;

 

(b)                                 any Lien existing on any asset of
(i) corporation or partnership at the time such corporation or such partnership
becomes a Consolidated Subsidiary of the Borrower, or (ii) Subsidiary at the
time it becomes a Subsidiary, and in either case not created in contemplation of
such event;

 

(c)                                  any Lien on any asset securing Indebtedness
incurred for the purposes of financing all or any part of the cost of
constructing such asset, provided that such Lien attaches to such asset
concurrently with or within eighteen (18) months after the completion of
construction thereof;

 

(d)                                 any Lien on any asset of any corporation
existing at the time such corporation is merged or consolidated with or into the
Borrower or its Subsidiaries and not created in contemplation of such event;

 

(e)                                  any Lien existing on any asset prior to the
acquisition thereof by the Borrower or another Subsidiary of the Borrower and
not created in contemplation of such acquisition;

 

(f)                                   Liens securing Indebtedness owing by any
Subsidiary to the Borrower;

 

15

--------------------------------------------------------------------------------



 

(g)                                  Any Lien arising out of the refinancing,
extension, renewal or refunding of any Indebtedness secured by any Lien
permitted by any of the foregoing clauses of this subsection (ii) provided that
(i) such Indebtedness is not secured by any additional assets, and (ii) the
amount of such Indebtedness secured by any such Lien is not increased;

 

(h)                                 Liens incidental to the conduct of the
business of the Borrower or any of its Subsidiaries or the ownership of their
respective assets which (i) do not secure Indebtedness and (ii) do not in the
aggregate materially detract from the value of their respective assets or
materially impair the use thereof in the operation of their respective
businesses;

 

(i)                                     Any Lien on margin stock (as defined in
Regulation U);

 

(j)                                    Liens for impositions or taxes either not
yet delinquent or which are being contested in good faith by appropriate
proceedings;

 

(k)                                 Liens not securing Indebtedness which are
created by or relate to any legal proceedings which at the time are being
contested in good faith by appropriate proceedings;

 

(l)                                     Any other statutory or inchoate Lien
securing amounts other than Indebtedness which are not delinquent;

 

(m)                             Liens securing purchase money debt, or
Indebtedness arising under Capitalized Leases; provided, however, that in each
case any such Lien attaches only to the specific item(s) or property or
asset(s) financed with such purchase money debt or Capitalized Lease; and

 

(n)                                 Liens not otherwise permitted by the
foregoing paragraphs of this subsection (ii) securing Indebtedness and other
obligations in an aggregate principal amount at any time outstanding not to
exceed 15% of Adjusted Consolidated Net Worth.

 

“Person” (whether or not capitalized) means any individual, corporation,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government, limited liability company, governmental
agency or political subdivision thereof or other governmental authority, or any
other form of entity.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Platform” has the meaning set forth in Section 10.1.4.

 

“PLICO” means Protective Life Insurance Company, a Tennessee corporation, and
its successors and permitted assigns.

 

“Prime Rate” shall be that rate established by the Administrative Agent from
time to time as its reference rate for short-term commercial loans in Dollars to
domestic corporate borrowers and is one of several interest rate bases used by
the Administrative Agent.  The Lenders and the Administrative Agent lend at
rates both above and below the Administrative Agent’s Prime Rate and the
Borrower acknowledges that the Prime Rate is not represented or intended to be
the lowest or most favorable rate of interest offered by any Lender or
Administrative Agent.

 

“Principal Office” means, for the Administrative Agent, such Person’s “Principal
Office” as set forth on Appendix B, or such other office as it may from time to
time designate in writing to the Borrower and each Lender.

 

16

--------------------------------------------------------------------------------



 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Rating Agencies” means S&P and Moody’s, as applicable.

 

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Register” has the meaning set forth in Section 9.3.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Regulatory Change” means on or after the Closing Date, the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof.

 

“Related Parties” with respect to any Person, means such Person’s Affiliates and
the directors, officers, employees, partners, agents, trustees, administrators,
managers, advisors and representatives of it and its Affiliates.

 

“Removal Effective Date” has the meaning set forth in Section 8.6.2.

 

“Required Lenders” means, as of any date of determination, the Lenders holding,
in the aggregate, more than fifty percent (50%) of the outstanding Loans;
provided that the portion of the Loans held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

“Requirement of Law” as to any Person, means the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any Law, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Resignation Effective Date” has the meaning set forth in Section 8.6.1.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Corporation, together with its successors.

 

“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a person or entity resident in or determined to be
resident in a country or territory, in each case, that is subject to a country
sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC or any other similar list maintained by OFAC which
is applicable to the Borrower or its Subsidiaries.

 

17

--------------------------------------------------------------------------------



 

“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the insurance commissioner (or other
similar authority) from time to time in the jurisdiction of incorporation of
such Insurance Subsidiary for the preparation of annual statements and other
financial reports by insurance companies of the same type as such Insurance
Subsidiary.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Short-Term Indebtedness” means all indebtedness that by its terms matures
within one year from and that is not renewable at the option of the obligor to a
date later than one year after, the date such indebtedness was incurred.  Any
indebtedness which is extended or renewed (other than pursuant to the option of
the obligor) shall be deemed to have been incurred at the date of such extension
or renewal.

 

“Significant Insurance Subsidiary” means any Significant Subsidiary that is an
Insurance Subsidiary.

 

“Significant Subsidiary” means any Subsidiary which meets or exceeds any of the
following conditions:

 

(1)                                 The Borrower and its other Subsidiaries’
investments in and advances to the Subsidiary exceed 10 percent of the total
assets of the Borrower and its Subsidiaries consolidated as of the end of the
most recently completed fiscal year; or

 

(2)                                 The Borrower’s and its other Subsidiaries’
proportionate share of the total assets (after intercompany eliminations) of the
Subsidiary exceeds 10 percent of the total assets of the Borrower and its
Subsidiaries consolidated as of the end of the most recently completed fiscal
year; or

 

(3)                                 The Borrower’s and its other Subsidiaries’
equity in the income from continuing operations before income taxes,
extraordinary items and cumulative effect of a change in accounting principle of
the Subsidiary exceeds 10 percent of such income of the Borrower and its
Subsidiaries consolidated for the most recently completed fiscal year.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or an ERISA Affiliate and no Person other than the Borrower and its
ERISA Affiliates or (ii) was so maintained and with respect to which the
Borrower or an ERISA Affiliate could have liability under Section 4069 of ERISA
in the event such plan has been or were to be terminated.

 

“Site” means certain real property located in Birmingham, Alabama which
generally comprises a building, related parking deck, and related furniture,
equipment, fixtures and other improvements, located at 2801 Highway 280 South,
Birmingham, Alabama 35223.

 

“Solvent” with respect to any Person as of any date of determination, means that
on such date, (a) the present fair salable value of the property and assets of
such Person exceeds the debts and liabilities, including contingent liabilities,
of such Person, (b) the present fair salable value of the property and assets of
the such Person is greater than the amount that will be required to pay the
probable liability of such Person on its debts and other liabilities, including
contingent liabilities, as such debts and other liabilities become absolute and
matured, (c) such Person does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts and liabilities, including
contingent liabilities, beyond its ability to pay such debts and liabilities as
they become absolute and matured, and (d) such Person does

 

18

--------------------------------------------------------------------------------



 

not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be
conducted.  The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Borrower.  A separate account established
pursuant to SAP or any applicable insurance regulatory requirement shall be
deemed not to be a Subsidiary.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property that (i) represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made or (ii) is responsible for more than 10% of the
consolidated net sales or of the consolidated net income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause
(i) above.

 

“Surplus Note” means a promissory note executed by an Insurance Subsidiary of
the type generally described in the insurance industry as a “surplus note”, the
principal amount of which an insurance regulator permits the issuer to record as
an addition to capital and surplus rather than as a liability in accordance with
SAP.

 

“Synthetic Lease Obligations” of a Person means the amount of the obligations of
such Person under any lease that would not be shown as a liability, but would be
treated as an operating lease, in accordance with GAAP, but which arise under a
transaction in which the property subject to such lease is owned by the lessee
for the purposes of the Code.

 

“Taxes” means any and all present or future income, stamp or other taxes,
levies, imposts, duties, deductions, charges, fees or withholdings imposed,
levied, withheld or assessed by any Governmental Authority, together with any
interest, additions to tax or penalties imposed thereon and with respect
thereto.

 

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund its portion of the Term Loans on the Closing Date as set forth on Appendix
A. The aggregate principal amount of the Term Loan Commitments of all Lenders as
in effect on the Closing Date is Six Hundred Million Dollars ($600,000,000).

 

“Term Loan Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
such Lender’s principal amount of outstanding Loans and the denominator of which
is the aggregate amount of all outstanding Loans.

 

“Term Loans” means the loans made by the Lenders to the Borrower pursuant to
Section 2.1.1 and “Term Loan” means any portion thereof.

 

“Term Loan Note” means a promissory note in the form of Exhibit 2.5.2A, as it
may be amended, supplemented or otherwise modified from time to time.

 

“Type” means a Base Rate Loan or a LIBOR Loan.

 

19

--------------------------------------------------------------------------------



 

“Unmatured Default” means an event that, but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“United States” or “U.S.” means the United States of America.

 

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.19.6(b)(ii)(3).

 

“Wholly-Owned Subsidiary” means (i) any Subsidiary all of the outstanding voting
securities of which shall at the time be owned or controlled, directly or
indirectly, by the Borrower or one or more Wholly-Owned Subsidiaries of the
Borrower, or by the Borrower and one or more Wholly-Owned Subsidiaries of the
Borrower, or (ii) any partnership, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2.                            Rules of Interpretation.

 

1.2.1.                            Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Credit Document), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Credit Document, shall be construed to refer to such Credit Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Credit Document to Sections, Exhibits, Appendices and Schedules shall be
construed to refer to Sections of, and Exhibits, Appendices and Schedules to,
the Credit Document in which such references appear, (v) any reference to any
law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

1.2.2.                            Computations of Time Periods.  Unless
otherwise expressly indicated, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including”.

 

20

--------------------------------------------------------------------------------



 

1.2.3.                            Document Preparation.  This Agreement, the Fee
Letter and the other Credit Documents are the result of negotiation among, and
have been reviewed by counsel to, among others, the Administrative Agent and the
Borrower, and are the product of discussions and negotiations among all
parties.  Accordingly, this Agreement and the other Credit Documents are not
intended to be construed against the Administrative Agent or any of the Lenders
merely on account of the Administrative Agent’s or any Lender’s involvement in
the preparation of such documents.

 

1.2.4.                            Time.  Unless otherwise indicated, all
references to a specific time shall be construed to Central Standard Time or
Central Daylight Savings Time, as the case may be.  Unless otherwise expressly
provided herein, all references to dollar amounts and “$” shall mean Dollars.

 

1.3.                            Computations: Accounting Principles.  Where the
character or amount of any asset or liability or item of income or expense is
required to be determined, or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, such determination or
calculation, to the extent applicable and except as otherwise specified in this
Agreement, shall be made in accordance with GAAP or SAP.  If a change in GAAP or
SAP after the date of this Agreement would require a change affecting the
calculation of any requirement under this Agreement, then the Administrative
Agent and the Borrower shall negotiate in good faith for the amendment of the
affected requirements (which amendment shall be subject to the approval of the
Required Lenders as provided for in Section 10.3.1); provided, however, until
and unless such an amendment is agreed upon, the requirements of this Agreement
shall remain as written and compliance therewith shall be determined according
to GAAP or SAP, as applicable, in effect prior to the change.

 

ARTICLE II

 

CREDIT EXTENSIONS

 

2.1.                            Term Loans.

 

2.1.1.                            Making of the Term Loans.  On any Business Day
between the Closing Date through and including November 1, 2019, subject to the
terms and conditions hereof (including, but not limited to, Section 3.2) each
Lender severally agrees to make its portion of the Term Loans to the Borrower in
Dollars in an aggregate amount up to but not exceeding such Lender’s Term Loan
Commitment.  Once repaid, Term Loans cannot be reborrowed.  The Term Loans may
consist of Base Rate Loans, Adjusted LIBOR Rate Loans, or a combination thereof,
as the Borrower may request.  Each Lender’s Term Loan Commitment shall expire on
the earlier of the Funding Date and November 1, 2019. For avoidance of doubt,
there can only be one borrowing of the Term Loans.

 

2.1.2.                            Borrowing Mechanics for the Term Loans.

 

The Borrower shall deliver to the Administrative Agent a fully executed and
delivered Funding Notice no later than (x) 12:00 p.m. at least three
(3) Business Days in advance of the Funding Date in the case of an Adjusted
LIBOR Rate Loan and (y) 12:00 p.m. at least one (1) Business Day in advance of
the Funding Date in the case of a Loan that is a Base Rate Loan.

 

21

--------------------------------------------------------------------------------



 

(b)                                 Notice of receipt of the Funding Notice,
together with the applicable interest rate, shall be provided by the
Administrative Agent to each Lender with reasonable promptness.

 

(c)                                  Each Lender shall make its Term Loan
Commitment Percentage of the Term Loans available to the Administrative Agent
not later than 2:00 p.m. on the Funding Date by wire transfer of same day funds
in Dollars, at the Administrative Agent’s Principal Office.  Except as provided
herein, upon satisfaction or waiver of the applicable conditions precedent
specified herein, the Administrative Agent shall make the proceeds of the Term
Loans available to the Borrower on the Funding Date by causing an amount of same
day funds in Dollars equal to the aggregate amount received by the
Administrative Agent from the Lenders in connection with the Term Loans to be
credited to the account of the Borrower at the Administrative Agent’s Principal
Office or such other account as may be designated in writing to the
Administrative Agent by the Borrower.

 

2.1.3.                            [Reserved].

 

2.2.                            [Reserved].

 

2.3.                            [Reserved].

 

2.4.                            Pro Rata Shares; Availability of Funds.

 

2.4.1.                            Pro Rata Shares.  All Loans shall be made by
the Lenders simultaneously and proportionately to their respective Term Loan
Commitment Percentage of the Term Loans, it being understood that no Lender
shall be responsible for any default by any other Lender in such other Lender’s
obligation to make the Term Loans requested hereunder nor shall any Term Loan
Commitment, or the portion of the aggregate outstanding principal amount of the
Term Loans, of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make the Term Loans
requested hereunder.

 

2.4.2.                            [Reserved].

 

2.5.                            Evidence of Debt; Register; Lenders’ Books and
Records; Notes.

 

2.5.1.                            Lenders’ Evidence of Debt.  Each Lender shall
maintain on its internal records an account or accounts evidencing the
Obligations of the Borrower to such Lender, including the amounts of the Loans
made by it and each repayment and prepayment in respect thereof.  Any such
recordation shall be conclusive and binding on the Borrower, absent manifest
error; provided, that the failure to make any such recordation, or any error in
such recordation, shall not affect any Lender’s Commitment or the Borrower’s
obligations in respect of any applicable Loans; and provided, further, in the
event of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern in the absence of demonstrable error
therein.

 

2.5.2.                            Notes.  The Borrower shall execute and deliver
to each (i) Lender on the Closing Date and (ii) Person who is a permitted
assignee of such Lender pursuant to Section 9.2, in each case to the extent
requested by such Person, a Note to evidence such Person’s portion of the Term
Loans.

 

22

--------------------------------------------------------------------------------



 

2.6.                            Scheduled Principal Payments.  The principal
amount of the Term Loans, together with all other amounts then owing hereunder,
is due and payable in full on the Maturity Date.

 

2.7.                            Interest on Loans.

 

2.7.1.                            Interest Rate.  Except as otherwise set forth
herein, each Loan shall bear interest on the unpaid principal amount thereof
from the date made through repayment (whether by acceleration or otherwise)
thereof as follows:

 

(i)                                     if a Base Rate Loan (including a Base
Rate Loan referencing the LIBOR Index Rate), the Base Rate plus the Applicable
Margin; or

 

(ii)                                  if an Adjusted LIBOR Rate Loan, the
Adjusted LIBOR Rate plus the Applicable Margin.

 

2.7.2.                            Determination of Interest Rate.  The basis for
determining the rate of interest with respect to any Loan, and the Interest
Period with respect to any Adjusted LIBOR Rate Loan, shall be selected by the
Borrower and notified to the Administrative Agent and the Lenders pursuant to
the applicable Funding Notice or Conversion/Continuation Notice, as the case may
be.  If on any day a Loan is outstanding with respect to which a
Conversion/Continuation Notice has not been delivered to the Administrative
Agent in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day (a) if such Loan is an
Adjusted LIBOR Rate Loan, such Loan shall become a Base Rate Loan and (b) if
such Loan is a Base Rate Loan, such Loan shall remain a Base Rate Loan.

 

2.7.3.                            Failure to Specify Rate.  In connection with
Adjusted LIBOR Rate Loans, there shall be no more than five (5) Interest Periods
outstanding at any time.  In the event the Borrower fails to specify between a
Base Rate Loan or an Adjusted LIBOR Rate Loan in the Funding Notice or the
applicable Conversion/Continuation Notice, such Loan (a) if outstanding as an
Adjusted LIBOR Rate Loan, will be automatically continued as an Adjusted LIBOR
Rate Loan, with an Interest Period of the same duration as the current Interest
Period of the Loan being continued, on the last day of the then current Interest
Period for such Loan, and (b) if outstanding as a Base Rate Loan will remain as,
or (if not then outstanding) will be made as, a Base Rate Loan.  In the event
the Borrower fails to specify an Interest Period for any Adjusted LIBOR Rate
Loan in the applicable Funding Notice, the Borrower shall be deemed to have
selected an Interest Period of one (1) month.  As soon as practicable after 9:00
a.m. on each Interest Rate Determination Date, the Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
each of the LIBOR Loans for which an interest rate is then being determined (and
for the applicable Interest Period in the case of Adjusted LIBOR Rate Loans) and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to the Borrower and each Lender.

 

2.7.4.                            Calculation of Interest.  Interest payable
pursuant to this Section 2.7 shall be computed on the basis of a year of three
hundred sixty (360) days for the actual number of days elapsed in the period
during which it accrues.  In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Base Rate Loan being converted from a LIBOR Loan, the
date of conversion of such LIBOR Loan to such Base Rate Loan, as the case may
be, shall be included, and the date of payment of principal or interest on such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a LIBOR Loan, the date of
conversion of such Base Rate Loan to such LIBOR Loan, as the case may be, shall
be excluded;

 

23

--------------------------------------------------------------------------------



 

provided, if the principal amount of a Loan is repaid on the same day on which
it is made, one (1) day’s interest shall be paid on that Loan.

 

2.7.5.                            Interest Payable in Arrears.  Except as
otherwise set forth herein, interest on each Loan shall accrue on a daily basis
and accrued and unpaid interest shall be payable in arrears (a) on each Interest
Payment Date applicable to that Loan; (b) upon any prepayment of that Loan
(other than a voluntary prepayment of a Term Loan which interest shall be
payable in accordance with clause (a) above), to the extent accrued on the
amount being prepaid; and (c) on the Maturity Date.

 

2.7.6.                            [Reserved].

 

2.7.7.                            [Reserved].

 

2.8.                            Conversion/Continuation.

 

2.8.1.                            Options to Convert/Continue.  So long as no
Unmatured Default or Default shall have occurred and then be continuing or would
result therefrom, the Borrower shall have the option:

 

(a)                                 to convert at any time all or any part of
the Term Loans equal to $500,000 and integral multiples of $100,000 in excess of
that amount from one Type of Loan to another Type of Loan; provided, an Adjusted
LIBOR Rate Loan may only be converted on the expiration of the Interest Period
applicable to such Adjusted LIBOR Rate Loan unless the Borrower shall pay all
amounts due under Section 2.17.3 in connection with any such conversion; or

 

(b)                                 upon the expiration of any Interest Period
applicable to any Adjusted LIBOR Rate Loan, to continue all or any portion of
such Loan as an Adjusted LIBOR Rate Loan.

 

2.8.2.                            Conversion/Continuation Notice.  The Borrower
shall deliver a Conversion/Continuation Notice to the Administrative Agent no
later than 12:00 p.m. at least three (3) Business Days in advance of the
proposed Conversion/Continuation Date (except for any conversion from an
Adjusted LIBOR Rate Loan to a Base Rate Loan, which shall be no later than 12:00
p.m. at least one (1) Business Day in advance of the proposed
Conversion/Continuation Date).  Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any LIBOR
Loans (or telephonic notice in lieu thereof) shall be irrevocable on and after
the related Interest Rate Determination Date, and the Borrower shall be bound to
effect a conversion or continuation in accordance therewith.

 

2.9.                            Default Rate of Interest.

 

2.9.1.                            Principal Due.  If any amount of principal of
any Loan is not paid when due, whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

2.9.2.                            Other Amounts Due.  If any amount (other than
principal of any Loan) payable by the Borrower under any Credit Document is not
paid when due (after the expiration of any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, then at the

 

24

--------------------------------------------------------------------------------



 

request of the Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

2.9.3.                            Bankruptcy Defaults.  During the continuance
of a Default under Section 6.6 or Section 6.7, the Borrower shall pay interest
on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

2.9.4.                            Other Defaults.  During the continuance of a
Default other than a Default under Section 6.6 or Section 6.7, the Borrower
shall, at the request of the Required Lenders, pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

 

2.9.5.                            Past Due Amounts.  Accrued and unpaid interest
on past due amounts (including interest on past due interest) shall be due and
payable upon demand.

 

2.9.6.                            No Permitted Alternative.  In the case of any
Adjusted LIBOR Rate Loan, upon the expiration of the Interest Period in effect
at the time the Default Rate is effective, each such Adjusted LIBOR Rate Loan
shall thereupon become a Base Rate Loan and shall thereafter bear interest at
the Default Rate then in effect for Base Rate Loans.  Payment or acceptance of
the increased rates of interest provided for in this Section 2.9 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.

 

2.10.                     Fees.  The Borrower shall pay to the Lead Arranger and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the Fee Letter.  Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever, except to the
extent set forth in the Fee Letter.

 

2.11.                     Prepayments/Commitment Reductions.

 

2.11.1.                     Voluntary Prepayments.

 

(a)                                 Any time and from time to time, the Loans
may be repaid in whole or in part without premium or penalty (subject to
Section 2.17):

 

(i)                                     with respect to Base Rate Loans
(including Base Rate Loans referencing the LIBOR Index Rate), the Borrower may
prepay any such Loans on any Business Day in whole or in part, in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount, or, if less, the full Outstanding Amount thereof; and

 

(ii)                                  with respect to Adjusted LIBOR Rate Loans,
the Borrower may prepay any such Loans on any Business Day in whole or in part
(together with any amounts due pursuant to Section 2.17.3) in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount, or, if less, the full Outstanding Amount thereof.

 

(b)                                 All such prepayments shall be made:

 

25

--------------------------------------------------------------------------------



 

(i)                                     upon written or telephonic notice on or
before the date of prepayment in the case of Base Rate Loans; and

 

(ii)                                  upon not less than three (3) Business
Days’ prior written or telephonic notice in the case of Adjusted LIBOR Rate
Loans;

 

in each case given to the Administrative Agent, by 10:00 a.m. on the date
required and, if given by telephone, promptly confirmed in writing to the
Administrative Agent (and the Administrative Agent will promptly transmit such
telephonic or original notice for a Credit Extension by telefacsimile or
telephone to each Lender).  Upon the giving of any such notice, the principal
amount of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein, unless such notice is cancelled or revoked by
the Borrower no later than one (1) Business Day prior to such prepayment date. 
Any such voluntary prepayment shall be applied as specified in Section 2.12.1.

 

2.11.2.                     Voluntary Commitment Reductions.

 

(a)                                 The Borrower may, from time to time upon not
less than three (3) Business Days’ prior written or telephonic notice confirmed
in writing to the Administrative Agent (which original written or telephonic
notice the Administrative Agent will promptly transmit by telefacsimile or
telephone to each applicable Lender), at any time and from time to time
terminate in whole or permanently reduce in part the Term Loan Commitments
(ratably among the Lenders in accordance with their respective Term Loan
Commitment Percentage); provided, any such partial reduction of the Term Loan
Commitments shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount.

 

(b)                                 The Borrower’s notice to the Administrative
Agent shall designate the date (which shall be a Business Day) of such
termination or reduction and the amount of any partial reduction, and such
termination or reduction of the Term Loan Commitments shall be effective on the
date specified in the Borrower’s notice and shall reduce the Term Loan
Commitments of each Lender proportionately to its Term Loan Commitment
Percentage thereof, unless such notice is cancelled or revoked by the Borrower
no later than one (1) Business Day prior to such termination or reduction date.

 

2.12.                     Application of Prepayments.  Within each Loan,
prepayments will be applied first to Base Rate Loans, then to LIBOR Loans in
direct order of Interest Period maturities.  In addition:

 

2.12.1.                     Voluntary Prepayments.  Voluntary prepayments will
be applied as specified by the Borrower.

 

2.12.2.                     [Reserved].

 

2.12.3.                     Payment to Lenders.  Prepayments on the Obligations
will be paid by the Administrative Agent to the Lenders ratably in accordance
with their respective interests therein (except for Defaulting Lenders where
their share will be applied as provided in Section 2.16.1 hereof).

 

26

--------------------------------------------------------------------------------



 

2.13.                     General Provisions Regarding Payments.

 

2.13.1.                     Auto Debit.  All payments by the Borrower of
principal, interest, fees and other Obligations hereunder or under any other
Credit Document shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition.  The Administrative Agent shall, and the Borrower hereby authorizes
the Administrative Agent to, debit a deposit account of the Borrower or any of
its Subsidiaries held with the Administrative Agent or any of its Affiliates and
designated for such purpose by the Borrower or such Subsidiary in order to cause
timely payment to be made to the Administrative Agent of all principal, interest
and fees due hereunder or under any other Credit Document (subject to sufficient
funds being available in its accounts for that purpose).

 

2.13.2.                     Time for Payments.  In the event that the
Administrative Agent is unable to debit a deposit account of the Borrower or any
of its Subsidiaries held with the Administrative Agent or any of its Affiliates
in accordance with Section 2.13.1 in order to cause timely payment to be made to
the Administrative Agent of all principal, interest and fees due hereunder or
any other Credit Document (including because insufficient funds are available in
its accounts for that purpose), payments hereunder and under any other Credit
Document shall be delivered to the Administrative Agent, for the account of the
Lenders, not later than 1:00 p.m. on the date due at the Principal Office of the
Administrative Agent or via wire transfer of immediately available funds to an
account designated by the Administrative Agent (or at such other location as may
be designated in writing by the Administrative Agent from time to time); for
purposes of computing interest and fees, funds received by the Administrative
Agent after that time on such due date shall be deemed to have been paid by the
Borrower on the next Business Day.

 

2.13.3.                     Payments Applied to Interest First.  All payments in
respect of the principal amount of any Loan (other than voluntary prepayments of
Loans) shall be accompanied by payment of accrued interest on the principal
amount being repaid or prepaid, and all such payments (and, in any event, any
payments in respect of any Loan on a date when interest is due and payable with
respect to such Loan) shall be applied to the payment of interest then due and
payable before application to principal.

 

2.13.4.                     Distributions to Lenders.  The Administrative Agent
shall promptly remit to each Lender at such address as such Lender shall
indicate in writing, such Lender’s applicable pro rata share of all payments and
prepayments of principal and interest due to such Lender hereunder, together
with all other amounts due with respect thereto, including all fees payable with
respect thereto, to the extent received by the Administrative Agent; provided
that in the event payments received by the Administrative Agent by 1:00 p.m. at
the Administrative Agent’s Principal Office with respect to any Loan are not
remitted to Lenders by the end of the next Business Day, the Administrative
Agent shall pay Lenders the Federal Funds Rate for each day with respect to the
amount of such payments not so timely remitted.

 

2.13.5.                     Affected Lender’s Payments.  Notwithstanding the
foregoing provisions hereof, if any Conversion/Continuation Notice is withdrawn
as to any Affected Lender or if any Affected Lender makes Base Rate Loans in
lieu of its pro rata share of any Adjusted LIBOR Rate Loans, the Administrative
Agent shall give effect thereto in apportioning payments received thereafter.

 

2.13.6.                     Payment Date Not on Business Day.  Subject to the
provisos set forth in the definition of “Interest Period,” whenever any payment
to be made hereunder shall be stated to be due on a day that is not a Business
Day, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the payment of
interest hereunder, but such payment shall be deemed to have been made on the
date therefor for

 

27

--------------------------------------------------------------------------------



 

all other purposes hereunder; provided that there shall be no duplicative
accrual of interest on the principal amount of any Obligation.

 

2.13.7.                     Non-conforming Payments.  The Administrative Agent
may, but shall not be obligated to, deem any payment by or on behalf of the
Borrower hereunder that is not made in same day funds prior to 1:00 p.m. to be a
non conforming payment.  Any such payment shall not be deemed to have been
received by the Administrative Agent until the later of (a) the time such funds
become available funds, and (b) the applicable next Business Day.  The
Administrative Agent shall give prompt telephonic notice to the Borrower and
each applicable Lender (confirmed in writing) if any payment is non conforming. 
Any non conforming payment may constitute a Default in accordance with the terms
of Section 6.1.  Interest shall continue to accrue on any principal as to which
a non conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the Default Rate (unless otherwise
provided by the Required Lenders) from the date such amount was due and payable
until the date such amount is paid in full.

 

2.14.                     Sharing of Payments by Lenders.  If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender receiving payment of a proportion
of the aggregate amount of such Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (1) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (2) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or obligations hereunder to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.15.                     [Reserved].

 

28

--------------------------------------------------------------------------------



 

2.16.                     Defaulting Lenders.

 

2.16.1.                     Defaulting Lender Adjustments.  Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Law:

 

(a)                                 Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.3.1(c).

 

(b)                                 Any payment of principal, interest or other
amount received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.27), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment of any amounts owing to
the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; third, so
long as no Unmatured Default or Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
fourth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender shall be deemed paid to (and the underlying obligations
satisfied to the extent of such payment) and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

2.16.2.                     Defaulting Lender Cure.  If the Borrower and the
Administrative Agent agree in good faith in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with the Term
Loan Commitment Percentages, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

2.16.3.                     [Reserved].

 

2.16.4.                     Qualified Counterparties.  So long as any Lender is
a Defaulting Lender, such Lender shall not be a Hedge Agreement Bank with
respect to any Hedge Agreement entered into while such Lender was a Defaulting
Lender.

 

29

--------------------------------------------------------------------------------



 

2.17.                     Making or Maintaining LIBOR Loans.

 

2.17.1.                     Inability to Determine Applicable Interest Rate.  In
the event that (i) the Administrative Agent shall have determined in good faith
(which determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any LIBOR
Loans, that reasonable and adequate means do not exist for ascertaining the
interest rate applicable to such LIBOR Loans on the basis provided for in the
definition of Adjusted LIBOR Rate or LIBOR Index Rate, as applicable, or
(ii) the LIBOR Scheduled Unavailability Date has occurred and a LIBOR
Replacement Rate has not been implemented pursuant to Section 2.17.8, the
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to the Borrower and each Lender of such
determination, whereupon (a) no Loans may be made as, or converted to, LIBOR
Loans until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
provided that there shall be no effect on the availability of Base Rate Loans,
which shall continue to be available but without reference to the LIBOR Index
Rate component of the Base Rate, and (b) any Funding Notice or
Conversion/Continuation Notice given by the Borrower with respect to the Loans
in respect of which such determination was made shall be deemed to be rescinded
by the Borrower and such Loans shall be automatically made or continued as, or
converted to, as applicable, Base Rate Loans without reference to the LIBOR
Index Rate component of the Base Rate.

 

2.17.2.                     Illegality or Impracticability of LIBOR Loans.  In
the event that on any date any Lender shall have determined in good faith (which
determination shall be final and conclusive and binding upon all parties hereto
but shall be made only after consultation with the Borrower and the
Administrative Agent) that the making, maintaining or continuation of its LIBOR
Loans (a) has become unlawful as a result of compliance by such Lender in good
faith with any Law (or would conflict with any treaty, governmental rule,
regulation, guideline or order not having the force of Law even though the
failure to comply therewith would not be unlawful), or (b) has become
impracticable, as a result of contingencies occurring after the date hereof
which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to the Borrower and the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each other Lender).  Thereafter (i) the
obligation of the Affected Lender to make Loans as, or to convert Loans to,
LIBOR Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (ii) to the extent such determination by the Affected Lender
relates to a LIBOR Loan then being requested by the Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan without reference to the LIBOR Index Rate component of
the Base Rate, (iii) the Affected Lender’s obligation to maintain its
outstanding LIBOR Loans (the “Affected Loans”) shall be terminated at the
earlier to occur of the expiration of the Interest Period then in effect with
respect to the Affected Loans or when required by law, and (iv) the Affected
Loans shall automatically convert into Base Rate Loans without reference to the
LIBOR Index Rate component of the Base Rate on the date of such termination. 
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a LIBOR Loan then being requested by the
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Borrower shall have the option, subject to the provisions of Section 2.17.1, to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by telefacsimile or by telephone confirmed in writing) to the
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent shall promptly transmit to each other Lender).  Except
as provided in the immediately preceding sentence, nothing in this
Section 2.17.2 shall affect the

 

30

--------------------------------------------------------------------------------



 

obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, LIBOR Loans in accordance with the terms hereof.

 

2.17.3.                     Compensation for Breakage or Non Commencement of
Interest Periods.  The Borrower shall compensate each Lender, upon written
request by such Lender (which request shall set forth the basis for requesting
such amounts), for all reasonable out-of-pocket losses, expenses and liabilities
(including any interest paid or calculated to be due and payable by such Lender
to lenders of funds borrowed by it to make or carry its Adjusted LIBOR Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender sustains:  (a) if for any reason (other
than a default by such Lender) a borrowing of any Adjusted LIBOR Rate Loans does
not occur on a date specified therefor in a Funding Notice or a telephonic
request for borrowing, or a conversion to or continuation of any Adjusted LIBOR
Rate Loans does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (b) if any prepayment or other principal payment of, or any
conversion of, any of its Adjusted LIBOR Rate Loans occurs on any day other than
the last day of an Interest Period applicable to that Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise), including as a
result of an assignment in connection with the replacement of a Lender pursuant
to Section 2.20.2; or (c) if any prepayment of any of its Adjusted LIBOR Rate
Loans is not made on any date specified in a notice of prepayment given by the
Borrower.

 

2.17.4.                     Booking of LIBOR Loans.  Any Lender may make, carry
or transfer LIBOR Loans at, to, or for the account of any of its branch offices
or the office of an Affiliate of such Lender; provided that any such action does
not result in any increased costs to the Borrower under this Section 2.17 or
otherwise.

 

2.17.5.                     Assumptions Concerning Funding of Adjusted LIBOR
Rate Loans.  Calculation of the maximum amounts payable to a Lender under this
Section 2.17 and under Section 2.18 shall be made as though such Lender had
actually funded each of its relevant Adjusted LIBOR Rate Loans through the
purchase of a LIBOR deposit bearing interest at the rate obtained pursuant to
clause (i) of the definition of Adjusted LIBOR Rate in an amount equal to the
amount of such Adjusted LIBOR Rate Loans and having a maturity comparable to the
relevant Interest Period and through the transfer of such LIBOR deposit from an
offshore office of such Lender to a domestic office of such Lender in the United
States; provided, however, each Lender may fund each of its Adjusted LIBOR Rate
Loans in any manner it sees fit and the foregoing assumptions shall be utilized
only for the purposes of calculating the maximum amounts payable under this
Section 2.17 and under Section 2.18.

 

2.17.6.                     Certificates for Reimbursement.  A certificate of a
Lender setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender, as specified in Section 2.17.3, and the circumstances
giving rise thereto shall be delivered to the Borrower and shall be conclusive
absent manifest error.  In the absence of any such manifest error, the Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.

 

2.17.7.                     Delay in Requests.  The Borrower shall not be
required to compensate a Lender pursuant to this Section for any such amounts
incurred more than six (6) months prior to the date that such Lender delivers to
the Borrower the certificate referenced in Section 2.17.6.

 

31

--------------------------------------------------------------------------------



 

2.17.8              LIBOR Replacement Rate.  Notwithstanding anything to the
contrary contained in this Agreement or any other Credit Document, but without
limiting Sections 2.17.1 and 2.17.2 above, if the Administrative Agent shall
have reasonably determined, or the Borrower or Required Lenders notify the
Administrative Agent (with in the case of the Required Lenders, a copy to the
Borrower) that the Borrower or Required Lenders (as applicable) shall have
reasonably determined, that (i) the circumstances described in
Section 2.17.1(i) have arisen and that such circumstances are unlikely to be
temporary, (ii) the supervisors for the administrator of LIBOR or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR shall no longer be used
for determining interest rates for loans in the applicable currency (such
specific date, the “LIBOR Scheduled Unavailability Date”) or (iii) syndicated
credit facilities among national and/or regional banks active in leading and
participating in such facilities currently being executed, or that include
language similar to that contained in this Section 2.17.8, are being executed or
amended (as applicable) to incorporate or adopt a new interest rate to replace
LIBOR for determining interest rates for loans in the applicable currency, then,
reasonably promptly after such determination by the Administrative Agent or
receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate rate of interest, giving due consideration to any evolving or
then existing convention for similar U.S. dollar denominated syndicated credit
facilities for such alternative rates of interest (any such proposed rate, a
“LIBOR Replacement Rate”), and make such other related changes to this Agreement
and the other Credit Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this
Section 2.17.8 (provided, that any definition of the LIBOR Replacement Rate
shall specify that in no event shall such LIBOR Replacement Rate be less than
zero for purposes of this Agreement) and any such amendment shall become
effective without any further action or consent of any other party to this
Agreement at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have given notice of such proposed amendment to all
Lenders unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment.  The LIBOR Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent in consultation with the
Borrower in good faith (it being understood that any such modification to
application by the Administrative Agent made as so determined shall not require
the consent of, or consultation with, any of the Lenders).  For the avoidance of
doubt, the parties hereto agree that unless and until a LIBOR Replacement Rate
is determined and an amendment to this Agreement is entered into to effect the
provisions of this Section 2.17.8, if the circumstances under clause (i) exist
or the LIBOR Scheduled Unavailability Date has occurred and LIBOR is no longer
used for determining interest rates for loans, the provisions of Section 2.17.1
shall apply.

 

2.18.                     Increased Costs.

 

2.18.1.                     Increased Costs Generally.  If any Change in Law
shall:

 

(b)                                 impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Adjusted LIBOR Rate);

 

32

--------------------------------------------------------------------------------



 

(c)                                  subject any Recipient to any Taxes (other
than (i) Indemnified Taxes, (ii) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (iii) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

 

(d)                                 impose on any Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, the Borrower will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered; provided that each Lender and
other Recipient shall only exercise its rights under this Section 2.18.1 if and
to the extent that it exercises any similar rights it may have under other
similar transactions to which it is a party.

 

2.18.2.                     Capital Requirements.  If any Lender determines that
any Change in Law affecting such Lender or any lending office of such Lender or
such Lender’s holding company, if any, regarding capital or liquidity ratios or
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the commitments of such Lender hereunder or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered; provided that each Lender shall only exercise its
rights under this Section 2.18.2 if and to the extent that it exercises any
similar rights it may have under other similar transactions to which it is a
party.

 

2.18.3.                     Certificates for Reimbursement.  A certificate of a
Lender setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in Section 2.18.1 and 2.18.2 and the circumstances giving rise thereto shall be
delivered to the Borrower and shall be conclusive absent manifest error.  In the
absence of any such manifest error, the Borrower shall pay such Lender, the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof.

 

2.18.4.                     Delay in Requests.  Failure or delay on the part of
any Lender to demand compensation pursuant to this Section 2.18 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to this
Section for any increased costs incurred or reductions suffered more than six
(6) months prior to the date that such Lender delivers to the Borrower the
certificate referenced in Section 2.18.3 and notifies the Borrower of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

33

--------------------------------------------------------------------------------



 

2.19.                     Taxes.

 

2.19.1.                     FATCA.  For purposes of this Section 2.19, the term
“applicable law” includes FATCA.

 

2.19.2.                     Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Credit Document shall to
the extent permitted by applicable Law be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable Law requires an
applicable withholding agent to withhold or deduct any Tax (as determined in the
good faith discretion of such withholding agent), then (A) the applicable
withholding agent shall withhold or make such deductions as are determined by
the applicable withholding agent to be required based upon the information and
documentation it has received pursuant to Section 2.19.6 below, (B) the
applicable withholding agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by the Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such withholding or deduction been made.
For purposes of this Section 2.19, “withholding agent” means the Borrower or the
Administrative Agent, as applicable.

 

2.19.3.                     Payment of Other Taxes by the Borrower.  Without
limiting the provisions of Section 2.19.2 above, the Borrower shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable Law.

 

2.19.4.                     Tax Indemnification.  (a)  Without limiting the
provisions of Section 2.19.2 or 2.19.3 above, the Borrower shall, and does
hereby, indemnify each Recipient, and shall make payment in respect thereof
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of any such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(b)                                 Without limiting the provisions of
Section 2.19.2 or 2.19.3, each Lender shall, and does hereby, indemnify (i) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not also indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) the Borrower and the Administrative
Agent, as applicable, against any Taxes attributable to the failure to maintain
a Participant Register, and (iii) the Borrower and the Administrative Agent, as
applicable, against any Excluded Taxes attributable to such Lender, in each case
that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, and shall make payment in
respect thereof within ten (10) Business Days after demand

 

34

--------------------------------------------------------------------------------



 

therefor.  A certificate as to the amount of any such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Credit Document against any amount due to the
Administrative Agent under this subparagraph (b).  The agreements in this
subparagraph (b) shall survive the resignation and/or replacement of, a Lender,
any assignment of rights by, or the replacement of, a Lender, the termination of
the commitments hereunder and the repayment, satisfaction or discharge of all
other Obligations.

 

2.19.5.                     Evidence of Payments.  Upon request by the Borrower
or the Administrative Agent, as the case may be, after any payment of Taxes by
the Borrower or the Administrative Agent to a Governmental Authority as provided
in this Section, the Borrower shall deliver to the Administrative Agent, or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of any receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by law to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.

 

2.19.6.                     Status of Lenders; Tax Documentation.  (a) Any
Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in subparagraphs (b)(i), (b)(ii) and (b)(iv) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender, unless (x) the Borrower is required by applicable Law to provide such
documentation to the applicable Governmental Authority or (y) such documentation
or any information contained therein is reasonable necessary for the Borrower to
comply with obligations imposed by applicable Law (including without limitation
reporting and filing obligations).

 

(b)                                 Without limiting the generality of the
foregoing,

 

(i)                                     any Lender that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(ii)                                  any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of

 

35

--------------------------------------------------------------------------------



 

copies as shall be requested by the Recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (A) with
respect to payments of interest under any Credit Document, executed originals of
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(B) with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (A) a certificate substantially in the form of Exhibit 2.19.6 to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (B) executed originals of IRS Form W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

 

(iii)                               any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the Recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(iv)                              if a payment made to a Lender under any Credit
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such

 

36

--------------------------------------------------------------------------------



 

Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this subparagraph (iv),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(c)                                  The Administrative Agent shall deliver to
the Borrower on or prior to the date on which it becomes the Administrative
Agent under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower)

 

(i)                                     executed copies of IRS Form W-8ECI with
respect to any amounts payable to the Administrative Agent for its own account,
and

 

(ii)                                  executed copies of IRS Form W-8IMY with
respect to any amounts payable to the Administrative Agent for the account of
others, certifying that it is a “U.S. branch” and that the payments it receives
for the account of others are not effectively connected with the conduct of its
trade or business within the United States and that it is using such form as
evidence of its agreement with the Borrower to be treated as a U.S. person with
respect to such payments (and the Borrower and the Administrative Agent agree to
so treat the Administrative Agent as a U.S. person with respect to such payments
as contemplated by Section 1.1441-1(b)(2)(iv) of the United States Treasury
Regulations)

 

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

2.19.7.                     Treatment of Certain Refunds.  Unless required by
applicable Law, at no time shall the Administrative Agent have any obligation to
file for or otherwise pursue on behalf of a Lender, or have any obligation to
pay to any Lender, any refund of Taxes withheld or deducted from funds paid for
the account of such Lender.  If any Recipient determines that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
such Recipient and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the

 

37

--------------------------------------------------------------------------------



 

Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

2.19.8.                     Survival.  Each party’s obligations under this
Section 2.19 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Credit Document.

 

2.20.                     Mitigation Obligations; Designation of a Different
Lending Office.

 

2.20.1.                     Designation of a Different Lending Office.  If any
Lender requests compensation under Section 2.18, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.19, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.18 or 2.19, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

2.20.2.                     Replacement of Lenders.  If any Lender requests
compensation under Section 2.18, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.19 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 2.20.1, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or any Lender gives notice of an inability to
fund LIBOR Loans under Section 2.17.2, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 9.2), all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.18 or Section 2.19) and obligations under this
Agreement and the related Credit Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Article 9;

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Credit Documents (including any amounts under Section 2.17) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

38

--------------------------------------------------------------------------------



 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 2.18 or payments required
to be made pursuant to Section 2.19, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Law; and

 

(e)                                  in the case of any assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable assignee shall
have consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

3.1.                            Effectiveness.  This Agreement shall not be
effective and the Lenders and the Administrative Agent shall not be required to
enter into this Agreement unless the following conditions have been satisfied:

 

3.1.1.                            Credit Documents.  The Administrative Agent
shall have received executed copies of (a) this Agreement, (b) a Note made by
the Borrower payable to the order of each Lender in the principal amount of such
Lenders’ Term Loan Commitment and (c) the remaining Credit Documents.

 

3.1.2.                            Charter Documents.  The Administrative Agent
shall have received copies of articles of incorporation, certificate of
organization or formation, or other like document for the Borrower certified as
of a recent date by the appropriate Governmental Authority.

 

3.1.3.                            Organizational Documents Certificate. The
Administrative Agent shall have received (i) copies of bylaws, operating
agreement, partnership agreement or like document of the Borrower, (ii) copies
of resolutions approving the transactions contemplated in connection with the
financing and authorizing execution and delivery of the Credit Documents, and
(iii) an incumbency certificate for the Borrower certified by an Authorized
Officer in form and substance reasonably satisfactory to the Administrative
Agent.

 

3.1.4.                            Certificate of Good Standing.  The
Administrative Agent shall have received a certificate of good standing or
existence, as applicable, dated no more than sixty (60) days prior to the
Closing Date, issued as to the Borrower by the Secretary of State for the state
of its incorporation.

 

3.1.5.                            Foreign Qualification.  The Administrative
Agent shall have received, dated no more than sixty (60) days prior to the
Closing Date, Certificates of Qualification issued by the Secretary of State for
the state of Alabama.

 

3.1.6.                            Closing Certificate.  The Administrative Agent
shall have received a certificate from an Authorized Officer of the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders, confirming, among other things, (A) all

 

39

--------------------------------------------------------------------------------



 

consents, approvals, authorizations, registrations, or filings required to be
made or obtained by the Borrower, if any, in connection with this Agreement and
the other Credit Documents and the transactions contemplated herein and therein
have been obtained and are in full force and effect, (B) no investigation or
inquiry by any Governmental Authority regarding this Agreement and the other
Credit Documents and the transactions contemplated herein and therein is
ongoing, (C) since the date of the most-recent annual audited financial
statements for the Borrower, there has been no event or circumstance which could
be reasonably expected to have a Material Adverse Effect, (D) the most-recent
annual audited financial statements were prepared in accordance with GAAP
consistently applied, except as noted therein, and fairly presents in all
material respects the financial condition and results from operations of the
Borrower and its Subsidiaries, (E) the Borrower and its Subsidiaries, taken as a
whole, are Solvent after giving effect to the transactions contemplated hereby
and the incurrence of Indebtedness related thereto and (F) the representations
and warranties contained in Article IV are true and correct as of the Closing
Date.

 

3.1.7.                            UCC Searches.  The Administrative Agent shall
have received, dated no more than sixty (60) days prior to the Closing Date, UCC
search reports on the Borrower from such jurisdictions and filing offices as the
Lenders and the Administrative Agent may reasonably require.

 

3.1.8.                            Financial Information.  The Administrative
Agent shall have received copies of (A) the unaudited, consolidated, internally
prepared quarterly financial statements of the Borrower and its Subsidiaries,
prepared in accordance with GAAP, for the fiscal quarter most recently ended
prior to the Closing Date that has been filed by the Borrower with the
Securities and Exchange Commission, (B) the audited, consolidated financial
statements of the Borrower and its Subsidiaries, prepared in accordance with
GAAP, for the fiscal year ending December 31, 2018 and (C) such other financial
information as the Administrative Agent may reasonably request.

 

3.1.9.                            No Default.  A certificate, signed by the
Chief Financial Officer or the Chief Accounting Officer of the Borrower, stating
that as of the Closing Date no Default or Unmatured Default has occurred and is
continuing.

 

3.1.10.                     Opinion.  A written opinion of the Borrower’s
counsel, addressed to the Lenders, in form and substance satisfactory to the
Administrative Agent.

 

3.1.11.                     KYC Information. (a) All documentation and other
information reasonably requested, at least five (5) Business Days prior to the
Closing Date, by any Lender under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act, and (b) if the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to the Borrower.

 

3.1.12.                     Other Documents.  Such other documents as the
Administrative Agent or its counsel may have reasonably requested.

 

For purposes of determining compliance with the conditions specified in this
Section 3.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

40

--------------------------------------------------------------------------------



 

3.2.                            Funding Conditions.

 

3.2.1.                            Funding Notice; Funds Disbursement
Instructions.  The Administrative Agent shall have received a (a) duly executed
Funding Notice with respect to the borrowing of the Term Loans on the Funding
Date in accordance with the terms of Section 2.1.2 and otherwise satisfying the
requirements of this Section 3.2 and (b) duly executed disbursement instructions
(with wiring instructions and account information) for all disbursements to be
made on the Funding Date.

 

3.2.2.                            Officer Certificate.  The Administrative Agent
shall have received a certificate, dated the Funding Date and signed by an
Authorized Officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lender, confirming
that, among other things, (a) all representations and warranties are true and
correct as of the Funding Date, (ii) no Default or Unmatured Default has
occurred and is continuing or would result from the borrowing of the Term Loans
on the Funding Date and (c) the Borrower is in compliance with the financial
covenants set forth in Sections 5.12 and 5.13, as of the  most recent fiscal
quarter of the Borrower ending prior to the Funding Date, on a pro forma basis
giving effect to the proposed borrowing of the Term Loans.

 

3.2.3.                            Acquisition Transactions.  The Administrative
Agent shall have received evidence, including, if applicable, a certificate
signed by an Authorized Officer of the Borrower, that (a) if the Funding Date
occurs prior to the consummation of the Acquisition Transactions, all regulatory
approvals in connection with the Acquisition Transactions have been obtained and
the Acquisition Transactions will be consummated no later than one (1) Business
Day after the Funding Date, or (b) if the Funding Date occurs after the
Acquisition Transactions have been consummated, the Acquisition Transactions
have been consummated.  ´

 

3.2.4.                            Funding of Fees/Expenses.  The Administrative
Agent shall have received payment of all expenses and fees due in connection
with the closing of this Agreement and the funding of the Term Loans in
immediately available funds.

 

3.3.                            Conversions/Continuations.  The Lenders shall
not be required to convert or continue any Loan, unless on the date of
conversion or continuation:

 

3.3.1.                            No Default.  There exists no Default or
Unmatured Default and no Default or Unmatured Default would result therefrom.

 

3.3.2.                            Warranties.  The representations and
warranties contained in Article IV (other than Section 4.5) are true and correct
as of such borrowing date or date of continuation, except for (i) those
representations and warranties that were made as of a specified earlier date,
which representations and warranties shall have been true and correct as of such
earlier specified date, and (ii) changes in facts or circumstances that have
previously been disclosed in writing to the Administrative Agent and the Lenders
and do not constitute a Default or Unmatured Default that has not otherwise been
waived or cured pursuant to the requirements set forth in this Agreement.

 

3.3.3.                            Covenants.  All covenants made in the Credit
Documents must have been complied with and shall have been complied with taking
into account the funding of the requested Loan, except for any non-compliance
that does not constitute a Default or Unmatured Default that has not otherwise
been waived or cured pursuant to the requirements set forth in this Agreement.

 

3.3.4.                            Conversion/Continuation Notice.  The
Administrative Agent shall have received a fully executed and delivered a
Continuation/Conversion Notice, together with the

 

41

--------------------------------------------------------------------------------



 

documentation and certifications required therein with respect thereto.  Any
Lender may require a duly completed Compliance Certificate as a condition to
converting or continuing a Loan.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders and the Administrative Agent
that:

 

4.1.                            Corporate Existence and Standing.  The Borrower
and its Significant Subsidiaries is a corporation duly incorporated, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.

 

4.2.                            Authorization and Validity.  The Borrower has
the corporate power and authority and legal right to execute and deliver the
Credit Documents and to perform its obligations thereunder.  The execution and
delivery by the Borrower of the Credit Documents and the performance of its
obligations thereunder have been duly authorized by proper corporate
proceedings, and the Credit Documents constitute legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.

 

4.3.                            No Conflict; Government Consent.  Neither the
execution and delivery by the Borrower of the Credit Documents, nor the
consummation of the transactions provided for therein, nor compliance with the
provisions thereof, will violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower or any of its
Significant Subsidiaries or the Borrower’s or any of its Significant
Subsidiaries’ certificate or articles of incorporation or by-laws or the
provisions of any indenture, instrument or agreement to which the Borrower or
any of its Significant Subsidiaries are parties or are subject, or by which
they, or their Property, are bound, or conflict with or constitute a default
thereunder, or result in the creation or imposition of any Lien in, of or on the
Property of the Borrower or any of its Significant Subsidiaries pursuant to the
terms of any such indenture, instrument or agreement, other than such
violations, conflicts or defaults which, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.  No order,
consent, notice, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any Governmental Authority is
required to authorize, or is required in connection with the execution, delivery
and performance of, or the legality, validity, binding effect or enforceability
of, any of the Credit Documents, except such as would not have a Material
Adverse Effect.

 

4.4.                            Financial Statements.  The December 31, 2018
consolidated financial statements of the Borrower and its Subsidiaries
heretofore delivered to the Lenders were prepared in accordance with GAAP in
effect on the date such statements were prepared and fairly present the
consolidated financial condition and operations of the Borrower and its
Subsidiaries at such date and the consolidated results of their operations for
the period then ended.

 

4.5.                            Material Adverse Change.  Since December 31,
2018, there has been no change in the business, Property, prospects, condition
(financial or otherwise) or results of operations of the Borrower and its
Significant Subsidiaries which would have a Material Adverse Effect.

 

4.6.                            Taxes.  The Borrower and its Significant
Subsidiaries have filed all United States federal tax returns and all other tax
returns required to be filed and have paid all taxes due pursuant to said
returns or pursuant to any assessment received by the Borrower or any of its
Significant Subsidiaries, except with

 

42

--------------------------------------------------------------------------------



 

respect to such tax returns or such taxes, if any, as are not material or are
being contested in good faith and as to which, in the good faith judgment of the
Borrower, adequate reserves have been provided.  The United States income tax
returns of the Borrower and its Significant Subsidiaries have been audited by
the Internal Revenue Service through the fiscal year ended December 31, 2013. 
To the best knowledge of the Borrower, no tax liens have been filed with respect
to any such taxes.  The charges, accruals and reserves on the books of the
Borrower and its Significant Subsidiaries with respect to any taxes or other
governmental charges are adequate in the good faith judgment of the Borrower.

 

4.7.                            Litigation and Guaranteed Obligations.   Except
as disclosed on Schedule 4.7 hereto, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened in writing against or affecting the
Borrower or any of its Significant Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.  The Borrower has no material
Guaranteed Obligations not provided for or disclosed in the financial statements
referred to in Section 4.4.

 

4.8.                            List of Significant Subsidiaries.  Schedule 4.8
hereto contains an accurate list of all of the now existing Significant
Subsidiaries of the Borrower, setting forth their respective jurisdictions of
incorporation and the percentage of their respective capital stock owned by the
Borrower or other Subsidiaries.  All the issued and outstanding shares of
capital stock of such Significant Subsidiaries have been duly authorized and
issued and are fully paid and non-assessable.

 

4.9.                            ERISA.  Each Plan complies in all material
respects with all applicable requirements of law and regulations, and no ERISA
Event has occurred or is reasonably expected to occur with respect to any Plan. 
No Insufficiency exists with respect to any Plan.  Neither the Borrower nor any
ERISA Affiliate is required to contribute to or has ever had a liability to a
Multiemployer Plan.  As of the Closing Date, neither the Borrower nor any of its
Subsidiaries are, and will not be, a Benefit Plan.

 

4.10.                     Accuracy of Information.  No information, exhibit or
report furnished by the Borrower or any of its Significant Subsidiaries to the
Administrative Agent or any Lender in connection with the negotiation of, or
compliance with, the Credit Documents contained any material misstatement of
fact or purposely omitted to state a material fact.  As of the date hereof, the
Borrower is not a “legal entity customer” within the meaning of 31 CFR
1010.230(2)(e).

 

4.11.                     Regulation U.  Neither the Borrower nor any
Significant Subsidiary is engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board).  No proceeds of any Loan will be used to purchase or
carry any margin stock (within the meaning of Regulation U issued by the Board)
in violation of applicable Law, including, without limitation, Regulation U
issued by the Board.

 

4.12.                     Material Agreements.  Neither the Borrower nor any
Significant Subsidiary is a party to any agreement or instrument or subject to
any charter or other corporate restriction that could reasonably be expected to
have a Material Adverse Effect.  Neither the Borrower nor any Significant
Subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect.  Neither the Borrower nor any Significant Subsidiary is in
default in the performance, observance or fulfillment of any of the material
obligations, covenants or conditions contained in any agreement or instrument
evidencing or governing Indebtedness.

 

4.13.                     Compliance With Laws.  The Borrower and its
Significant Subsidiaries have complied with all applicable statutes, rules,
regulations, orders and restrictions of any Governmental Authority, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective

 

43

--------------------------------------------------------------------------------



 

Property, except where the failure so to comply could not reasonably be expected
to have a Material Adverse Effect.  Neither the Borrower nor any Significant
Subsidiary has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable federal, state
and local environmental, health and safety statutes and regulations or the
subject of any federal or state investigation evaluating whether any remedial
action is needed to respond to a release of any toxic or hazardous waste or
substance into the environment, which non-compliance or remedial action could
reasonably be expected to have a Material Adverse Effect.

 

4.14.                     Investment Company Act.  Neither the Borrower nor any
Significant Subsidiary thereof is subject to regulation as an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

 

4.15.                     Solvency.  The Borrower and each Significant
Subsidiary is Solvent as of the date hereof and will remain Solvent upon the
consummation of the transactions contemplated hereby.

 

4.16.                     Insurance Licenses.  Each Significant Insurance
Subsidiary holds active Licenses, and is authorized to transact insurance
business, in each jurisdiction wherein it transacts any insurance business
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect.  No such License is the subject of a proceeding for
suspension or revocation, there is no sustainable basis for such suspension or
revocation, and to the Borrower’s knowledge no such suspension or revocation has
been threatened by any Governmental Authority except where any such suspension
or revocation could not reasonably be expected to have a Material Adverse
Effect.

 

4.17.                     Ownership of Properties.  On the Closing Date, the
Borrower and its Significant Subsidiaries have beneficial ownership of the
property and assets reflected in the financial statements referred to in
Section 4.4 as owned by them, free of all Liens other than Permitted Liens.

 

4.18.                     Anti-Terrorism Laws.

 

(a)                                 Neither the Borrower nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.), as amended.  To its knowledge, neither the Borrower
nor any of its Subsidiaries is in violation of (a) the Trading with the Enemy
Act, as amended, (b) any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or (c) the Patriot
Act.  Neither the Borrower nor any of its Subsidiaries (i) is a blocked person
described in Section 1 of Executive Order 13224 or (ii) to the best of its
knowledge, engages in any dealings or transactions, or is otherwise associated,
with any such blocked person.

 

(b)                                 Neither the Borrower nor its Subsidiaries,
nor to the knowledge of the Borrower based upon due diligence and personal
background inquiries that are customarily performed by the Borrower in the
ordinary course of business, any Affiliates that are owned indirectly or
directly by the Borrower or its Subsidiaries is in violation of and shall not
violate any of the country or list based economic and trade sanctions
administered and enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

 

(c)                                  Neither the Borrower nor its Subsidiaries,
nor to the knowledge of the Borrower based upon due diligence and personal
background inquiries that are

 

44

--------------------------------------------------------------------------------



 

customarily performed by the Borrower in the ordinary course of business, any
Affiliates that are owned indirectly or directly by the Borrower or its
Subsidiaries (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has any of
its assets located in Sanctioned Entities, or (iii) derives any of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  The proceeds of any Loan will not be used and have not
been used to fund any operations in, finance any investments or activities in or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

 

(d)                                 The Borrower and its Subsidiaries and, to
the knowledge of the Borrower and its Subsidiaries, each of their respective
directors, officers, employees and Affiliates, are in compliance with
Anti-Corruption Laws in all material respects.  The Borrower and its
Subsidiaries have implemented and maintain in effect policies and procedures
designed to promote compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws. 
Neither the Borrower nor its respective Subsidiaries has made a payment,
offering, or promise to pay, or authorized the payment of, money or anything of
value (a) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (b) to a foreign official,
foreign political party or party official or any candidate for foreign political
office, and (c) with the intent to induce the recipient to misuse his or her
official position to direct business wrongfully to the Borrower or any of its
Subsidiaries or to any other Person, in violation of any Anti-Corruption Law. 
Neither the Borrower nor its Subsidiaries has used any part of the proceeds of
any Credit Extensions in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Law.

 

(e)                                  To the extent applicable, the Borrower and
its Subsidiaries are in compliance with the Patriot Act.

 

(f)                                   The Borrower is not an EEA Financial
Institution.

 

4.19.                     Default.  No Unmatured Default or Default has occurred
and is continuing.

 

ARTICLE V

 

COVENANTS

 

The Borrower covenants and agrees that until the Obligations shall have been
paid in full in cash or otherwise satisfied, and the Commitments hereunder shall
have expired or been terminated, the Borrower shall perform, and, where
specifically required, shall cause each of its Subsidiaries (or specified type
of Subsidiary) to perform, the covenants as set forth in this Article V.

 

5.1.                            Financial Reporting.  The Borrower will
maintain, for itself and each Consolidated Subsidiary, a system of accounting
established and administered in accordance with GAAP and (where applicable) SAP,
and furnish to the Lenders:

 

(i)                                     Within the later of (x) ninety-five (95)
days after the close of each of its fiscal years or (y) five (5) days after the
date such information is filed with the Securities and Exchange Commission or
other relevant Governmental Authority, an unqualified audit report certified by
independent certified public accountants, acceptable to the Lenders, prepared in
accordance with GAAP (or,

 

45

--------------------------------------------------------------------------------



 

where applicable, SAP) on a consolidated and consolidating basis (consolidating
statements need not be certified by such accountants) for itself and the
Consolidated Subsidiaries, including balance sheets as of the end of such
period, related profit and loss and reconciliation of surplus statements, and a
statement of cash flows (solely with respect to the consolidated statements).

 

(ii)                                  Within fifty (50) days after the close of
each quarterly period of each of its fiscal years, for itself and the
Consolidated Subsidiaries, consolidated and consolidating unaudited balance
sheets as at the close of each such period and consolidated and consolidating
profit and loss statements and a consolidated statement of cash flows for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by the Chief Financial Officer, the Chief Accounting Officer, any
Senior Vice President or Executive Vice President in the finance or accounting
department.

 

(iii)                               Together with the financial statements
required hereunder, a Compliance Certificate in substantially the form attached
hereto at Exhibit B signed by the Chief Financial Officer, the Chief Accounting
Officer, any Senior Vice President or Executive Vice President in the finance or
accounting department of the Borrower showing the calculations necessary to
determine compliance with this Agreement and stating that no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof.

 

(iv)                              In the event an Insufficiency exists, within
270 days after the close of each fiscal year, a statement of the Insufficiency
with respect to each Plan, certified as correct by an actuary enrolled under
ERISA.

 

(v)                                 Promptly upon the request of any of the
Lenders, copies of all of the most recent material reports and notices in
connection with Plans that the Borrower or any Significant Subsidiary is
required to file under ERISA with the Internal Revenue Service or the PBGC or
the U.S. Department of Labor, or which the Borrower or any Significant
Subsidiary receives from such Governmental Authorities.

 

(vi)                              As soon as possible and in any event within 10
days after receipt by the Borrower, a copy of (a) any notice or claim to the
effect that the Borrower or any of its Significant Subsidiaries are or may be
liable to any Person as a result of the release by the Borrower, any of its
Significant Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment, and (b) any notice alleging any violation of any
federal, state or local environmental, health or safety law or regulation by the
Borrower or any of its Significant Subsidiaries, which, in either case, could
reasonably be expected to have a Material Adverse Effect.

 

(vii)                           Upon the earlier of (a) fifteen (15) days after
the regulatory filing date or (b) ninety (90) days after the close of each
fiscal year of each Significant Insurance Subsidiary copies of the Annual
Statement of each of the Significant Insurance Subsidiaries prepared on the NAIC
annual statement blanks (or such other form as shall be required by the
jurisdiction of incorporation of each such Significant Insurance Subsidiary),
all such statements to be prepared in

 

46

--------------------------------------------------------------------------------



 

accordance with SAP consistently applied throughout the periods reflected
therein with such prescribed or permitted practices as authorized by state
regulatory authorities; and within fifteen (15) days after the regulatory filing
date, copies of such Annual Statements certified by independent certified public
accountants reasonably acceptable to the Lenders if such certification is so
required by any Governmental Authority.

 

(viii)                        Promptly upon the filing thereof, copies of all
Forms 10-Q and 10-K (other than earnings press releases or filings made with
respect to guaranteed investment contracts, funding agreements and similar
instruments and agreements) that the Borrower or any Significant Subsidiary
files with the Securities and Exchange Commission and, upon request, any Forms A
and B that any Significant Insurance Subsidiary files with any insurance
commission or department or analogous Governmental Authority.

 

(ix)                              Promptly upon the Borrower’s receipt thereof,
copies of reports, notices, or claims prepared by or on behalf of any
Governmental Authority with respect to any adverse action or event that has
resulted in the reduction by 10% or more in the capital and surplus of any
Significant Insurance Subsidiary.

 

(x)                                 Promptly and in any event within ten
(10) days after learning thereof, notification of any change after the Closing
Date of any rating given (a) by S&P or Moody’s with respect to the Borrower or
any Significant Subsidiary or (b) by A.M. Best & Co. with respect to any
Significant Insurance Subsidiary.

 

(xi)                              Promptly notify the Administrative Agent and
the Lenders of any issuance of equity by the Borrower, incurrence of
Indebtedness in an amount in excess of $50,000,000, or disposition of tangible
Property with a value in excess of $150,000,000.

 

(xii)                           Promptly notify the Administrative Agent and the
Lenders of any material change in accounting or financial reporting practices
(which may be accomplished by providing the information required in clauses
(vii) and (viii) of this Section or otherwise).

 

(xiii)                        if any beneficial owners were identified in any
Beneficial Ownership Certification delivered in accordance herewith (if any),
promptly after acquiring knowledge thereof, notice to the Administrative Agent
and the Lenders of any change in the information provided in such Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified in such certification.

 

(xiv)                       Such other information (including, without
limitation, non-financial information) as the Administrative Agent or any Lender
may from time to time reasonably request.

 

5.2.                            Use of Proceeds.  The Borrower will, and will
cause each Subsidiary to, use the proceeds of any Credit Extension (i) for
general corporate and working capital purposes, and/or (ii) to pay transaction
fees, costs and expenses related to this Agreement and the other Credit
Documents, in each case not in contravention of applicable Laws or of any Credit
Document.  The Borrower will not, nor will

 

47

--------------------------------------------------------------------------------



 

it permit any Subsidiary to, (i) use any of the proceeds of any Credit Extension
to purchase or carry any “margin stock” (as defined in Regulation U) in
violation of applicable Law, (ii) finance or refinance any (A) commercial paper
issued by the Borrower or (B) any other Indebtedness, except for Indebtedness
that the Borrower incurred for general corporate or working capital purposes,
(iii) use any of the proceeds of any Credit Extension in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, or (iv) use any of the proceeds of any Credit Extension
for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person, or in any Sanctioned Entity.

 

5.3.                            Notice of Default.  The Borrower will give
prompt notice in writing to the Administrative Agent and the Lenders of (i) the
occurrence of any Default or Unmatured Default, ERISA Event and of any other
development, financial or otherwise, that could reasonably be expected to have a
Material Adverse Effect, (ii) the receipt of any notice from any Governmental
Authority of the expiration without renewal, revocation or suspension of, or the
institution of any proceedings to revoke or suspend, any License now or
hereafter held by any Significant Insurance Subsidiary which is required to
conduct insurance business in compliance with all applicable Laws and
regulations, other than such expiration, revocation or suspension or institution
of such proceedings that, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, (iii) the receipt of any notice
from any Governmental Authority of the institution of any disciplinary
proceedings against or with respect to any Significant Insurance Subsidiary, or
the issuance of any order, the taking of any action or any request for an
extraordinary audit for cause by any Governmental Authority which is reasonably
expected to have a Material Adverse Effect or (iv) any judicial or
administrative order limiting or controlling the insurance business of any
Significant Insurance Subsidiary (and not the insurance industry generally)
which has been issued or adopted and which could reasonably be expected to have
a Material Adverse Effect.

 

5.4.                            Conduct of Business.  The Borrower will, and
will cause each Significant Subsidiary to, do all things necessary to remain
duly incorporated, validly existing and in good standing as a domestic
corporation in its jurisdiction of incorporation and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted except where such failure to do so would not have a Material Adverse
Effect.  The Borrower will cause each Significant Insurance Subsidiary to
(i) carry on or otherwise be associated with the business of a licensed
insurance carrier and (ii) do all things necessary to renew, extend and continue
in effect all Licenses that may at any time and from time to time be necessary
for such Significant Insurance Subsidiary to operate its insurance business in
compliance with all applicable laws and regulations; provided, however, that any
such Significant Insurance Subsidiary may withdraw from one or more states as an
admitted insurer or change the state of its domicile, if such withdrawal or
change is in the best interests of the Borrower and such Significant Insurance
Subsidiary.

 

5.5.                            Taxes.  The Borrower will, and will cause each
Significant Subsidiary to, pay when due all taxes, assessments and governmental
charges and levies upon it or its income, profits or Property, except where the
failure to file has not had and would not reasonably be expected to have, a
Material Adverse Effect, and except those that are being contested in good faith
by appropriate proceedings and with respect to which adequate reserves have been
set aside.

 

5.6.                            Insurance.  The Borrower will, and will cause
each Significant Subsidiary to, maintain with financially sound and reputable
insurance companies insurance on all or substantially all of its Property in
such amounts and covering such risks, and with such risk retention or
self-insurance, as is consistent with sound business practice for Persons in
substantially the same industry as the Borrower or such Significant Subsidiary,
and the Borrower will furnish to any Lender upon request full information as to
the insurance carried and any applicable risk retention or self-insurance.

 

48

--------------------------------------------------------------------------------



 

5.7.                            Compliance with Laws.  The Borrower will, and
will cause each Significant Subsidiary to, comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.  The Borrower will maintain in
effect and enforce policies and procedures designed to promote compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents (in each case, acting in their capacities as such) with
Anti-Corruption Laws.

 

5.8.                            Maintenance of Properties.  The Borrower will,
and will cause each Significant Subsidiary to, do all things necessary to
maintain, preserve, protect and keep its Property in good repair, working order
and condition and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times, except where the failure to so maintain,
preserve, protect and repair could not reasonably be expected to have a Material
Adverse Effect.

 

5.9.                            Inspection.  The Borrower will, and will cause
each Significant Subsidiary to, permit the Lenders, by their respective
representatives and agents, upon reasonable notice to the Borrower to make a
reasonable inspection of any of the Property, corporate books and financial
records of the Borrower and each Significant Subsidiary, to examine and make
copies of the books or accounts and other financial records of the Borrower and
each Significant Subsidiary, and to discuss the affairs, finances and accounts
of the Borrower and each Significant Subsidiary with, and to be advised as to
the same by, their respective officers at such reasonable times and intervals as
the Lenders may designate, provided that the Lenders agree to keep this and all
such information provided under this Agreement confidential.  The Borrower shall
maintain current books of record and account as Borrower ordinarily maintains in
the conduct of its businesses.

 

5.10.                     Merger, Consolidation and Sale of Assets.  The
Borrower will not, nor will they permit any Significant Subsidiary to, merge or
consolidate with or into, or sell, lease or otherwise transfer all or any
Substantial Portion of its assets to any other Person (including, in each case
where applicable, pursuant to a Delaware LLC Division), except that (a) the
Borrower or a Significant Subsidiary may merge with another Person if (i) such
Person was organized under the laws of the United States of America or one of
its states, (ii) the Borrower or a Significant Subsidiary is the corporation
surviving such merger (provided that in a merger of the Borrower and a
Significant Subsidiary, the Borrower shall be the corporation surviving such
merger) and (iii) immediately after giving effect to such merger, no Default
shall have occurred and be continuing and (b) Subsidiaries (other than PLICO)
may merge with one another or into the Borrower.  The foregoing limitation on
merger and consolidation and the sale, lease or other transfer of assets shall
not prohibit (i) sales of investment assets in the ordinary course of business
and (ii) during any fiscal quarter, a merger, consolidation or any transfer of
assets (in a single transaction or a series of related transactions) unless the
aggregate assets that are the subject of such merger or consolidation or to be
so transferred, when combined with all other assets transferred (including as
the result of a merger or consolidation) during such fiscal quarter and the
immediately preceding three (3) fiscal quarters, constituted more than 15% of
Consolidated Total Assets at the end of the most recent fiscal year.

 

5.11.                     Liens.  The Borrower will not, nor will it permit any
Significant Subsidiary to, create, incur or suffer to exist any Lien in, of or
on any Property of the Borrower or a Significant Subsidiary, except for
Permitted Liens.

 

5.12.                     Adjusted Consolidated Net Worth.  The Borrower will
maintain at all times Adjusted Consolidated Net Worth equal to not less than the
sum of (i) 80% of the Borrower’s Adjusted Consolidated Net Worth as of
December 31, 2017 (but in no event less than $4,500,000,000) plus (ii) 25% of
its Consolidated Net Income (if positive) earned after December 31, 2017 minus
(iii) the

 

49

--------------------------------------------------------------------------------



 

Borrower’s consolidated allowance for potential future losses on investments at
the end of such fiscal quarter not otherwise included for unrealized net gains
and losses on assets held for sale pursuant to FASB ASC 320 and accumulated
other comprehensive income pursuant to FASB ASC 220 at the end of such fiscal
quarter.

 

5.13.                     Ratio of Adjusted Consolidated Indebtedness to
Consolidated Capitalization.  The Borrower will maintain at all times a ratio of
Adjusted Consolidated Indebtedness to Consolidated Capitalization of not more
than 0.4 to 1.0.  Adjusted Consolidated Indebtedness shall be calculated without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any indebtedness of the Borrower or
any Subsidiary at “fair value”, as defined therein.

 

5.14.                     [Reserved].

 

5.15.                     [Reserved].

 

5.16.                     Affiliates.  The Borrower will not, and will not
permit any Significant Subsidiary to, enter into any transaction (including,
without limitation, the purchase or sale of any Property or service) with, or
make payments or transfer to, any Affiliate (other than a Wholly-Owned
Subsidiary) except (i) any such transactions, payments or transfers with or to
such Affiliates as are made in the ordinary course of business and pursuant to
the reasonable requirements of the Borrower’s or such Significant Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower’s
or such Significant Subsidiary than the Borrower’s or such Significant
Subsidiary would obtain in a comparable arms-length transaction and (ii) any
such other transactions, payments or transfers with or to such Affiliates as
could not reasonably be expected to have a Material Adverse Effect.

 

5.17.                     Compliance with ERISA.  The Borrower will not
(i) terminate, or permit any ERISA Affiliate to terminate, any Plan so as to
result in any material (in the opinion of the Lenders) liability of the Borrower
or an ERISA Affiliate to the PBGC; (ii) permit to exist any occurrence of any
Reportable Event (as defined in Title IV of ERISA), or any other event or
condition, that presents a material (in the opinion of the Lenders) risk of such
a termination by the PBGC of any Plan so as to result in any material (in the
opinion of the Lenders) liability of the Borrower or any ERISA Affiliate to the
PBGC; (iii) be an “employer” (as defined in Section 3(5) of ERISA), or permit
any ERISA Affiliate to be an “employer”, required to contribute to any
Multiemployer Plan; or (iv) fail to comply in all material respects with any
laws or regulations applicable to any Plan.

 

5.18.                     Payment of Obligations.  The Borrower shall pay all
amounts owed under the Obligations when due.

 

5.19.                     Further Assurances.  The Borrower shall cooperate with
the Administrative Agent and the other parties to the Credit Documents to
promptly cure any defects in the creation, issuance, or delivery of the Credit
Documents.  The Borrower at its expense will execute (or cause to be executed)
and deliver to the Administrative Agent upon reasonable request all such other
and further documents, agreements, and instruments in compliance with or
accomplishment of the covenants and agreements applicable to them in the Credit
Documents, or to correct any omissions in the Credit Documents, or to state more
fully the Obligations and agreements set out in any of the Credit Documents, to
file any notices, or to obtain any consents, all as may be reasonably necessary
or appropriate in connection therewith.

 

50

--------------------------------------------------------------------------------



 

5.20.       Amendments to Organizational Agreements.  The Borrower shall not,
nor shall it cause any of its Subsidiaries to, amend or permit any amendments to
its organizational documents if such amendment could reasonably be expected to
have a Material Adverse Effect.

 

5.21.       Changes in Accounting Policies or Reporting Practices.  The Borrower
shall not change its accounting policies or reporting practices, unless such
change is permitted by GAAP, and provided such change does not have the effect
of curing or preventing what would otherwise be an Unmatured Default or a
Default had such change not taken place.

 

ARTICLE VI

 

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

6.1.         Representations and Warranties.  Any representation or warranty
made or deemed made by or on behalf of the Borrower or any of its Subsidiaries
to the Lenders or the Administrative Agent under or in connection with this
Agreement, any Loan or any certificate or written information delivered in
connection with this Agreement or any other Credit Document shall be incorrect
in any material respect on the date as of which made.

 

6.2.         Payments.  Nonpayment of principal of any Loan when due, or
nonpayment of interest upon any Loan, amounts due under the Fee Letter, or any
other Obligation under any of the Credit Documents, and the continuance of such
breach for a period of three (3) Business Days after.

 

6.3.         Specific Covenants.  The breach by the Borrower of any of the terms
or provisions of Section 5.2, 5.10, 5.11, 5.12 or 5.13.

 

6.4.         Other Covenants.  The breach by the Borrower (other than a breach
that constitutes a Default under Section 6.1, 6.2 or 6.3) of any covenant or
condition contained in this Agreement, and the continuance of such breach for a
period of thirty (30) days after there has been given, by registered or
certified mail, to the Borrower by the Administrative Agent a written notice
specifying such breach and requiring it to be remedied and stating that such
notice is a “notice of default” hereunder.

 

6.5.         Default on Other Indebtedness and Additional Amounts.  Failure of
the Borrower or, if such Indebtedness or the obligations described in
clauses (2), (3) and (6) set forth in the last sentence of the definition of
Indebtedness (collectively, the “Additional Amounts”) is recourse to the
Borrower, any of its Subsidiaries, to pay when due or within any applicable cure
periods any Indebtedness (other than the Obligations) or the Additional Amounts,
if the aggregate amount of all such Indebtedness and Additional Amounts involved
exceeds $50,000,000; or if any event or condition shall occur that results in
any Indebtedness and Additional Amounts of the Borrower or, if such Indebtedness
and Additional Amounts is recourse to the Borrower, any Subsidiary, in each case
other than the Obligations, being declared to be due and payable or required to
be prepaid (other than by a regularly scheduled payment or a payment made in the
ordinary course of business and pursuant to a contractual obligation) prior to
the stated maturity thereof, if the aggregate amount of all such Indebtedness
and Additional Amounts involved exceeds $50,000,000; or the Borrower or, if such
Indebtedness and Additional Amounts is recourse to the Borrower, any of its
Subsidiaries shall not pay, or admit in writing their inability to pay, their
debts generally as they become due.

 

6.6.         Voluntary Petitions.  The Borrower or any of its Significant
Subsidiaries shall (i) have an order for relief entered with respect to them
under the Federal bankruptcy laws as now or hereafter in

 

51

--------------------------------------------------------------------------------



 

effect, (ii) make an assignment for the benefit of creditors, (iii) apply for,
seek, consent to, or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for them or any Substantial
Portion of their Property, (iv) institute any proceeding seeking an order for
relief under the Federal bankruptcy laws as now or hereafter in effect or
seeking to adjudicate them bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of them or their debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding, filed against them,
(v) take any corporate action to authorize or effect any of the foregoing
actions set forth in this Section 6.6 or (vi) fail to contest in good faith any
appointment or proceeding described in Section 6.7.

 

6.7.         Involuntary Bankruptcy or Receivership Proceedings.  Without the
application, approval or consent of the Borrower or any of its Significant
Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Significant Subsidiaries or
any Substantial Portion of its Property, or a proceeding described in
Section 6.6(iv) shall be instituted against Borrower or any of its Significant
Subsidiaries, and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 30 consecutive days.

 

6.8.         Condemnation.  Any Governmental Authority shall condemn, seize or
otherwise appropriate, or take custody or control of (each a “Condemnation”),
all or any portion of the Property of the Borrower or any of its Significant
Subsidiaries which, when taken together with all other Property of the Borrower
and its Significant Subsidiaries so condemned, seized, appropriated or taken
custody or control of, during the twelve-month period ending with the month in
which any such Condemnation occurs, constitutes a Substantial Portion.

 

6.9.         Undischarged Judgments.  The Borrower, or if any such judgments are
recourse to the Borrower, any of its Subsidiaries, shall fail within forty-five
(45) days to pay, bond or otherwise discharge any judgment or order for the
payment of money in excess of $50,000,000 which is not stayed on appeal or
otherwise being appropriately contested in good faith.

 

6.10.       ERISA.  (i) Any ERISA Event shall have occurred or (ii) the sum of
the aggregate Insufficiencies of all Plans shall exceed $30,000,000.

 

6.11.       Distribution Limitations.  Any Governmental Authority having
jurisdiction shall prohibit or further limit the payment or distribution by
PLICO or any other Significant Insurance Subsidiary to the Borrower of
dividends, principal or interest payments or management fees, if such
prohibition or further limitation could reasonably be expected to have a
Material Adverse Effect.

 

6.12.       Environmental Investigation.  The Borrower or any of its
Subsidiaries shall be the subject of any proceedings or investigation of any
toxic or hazardous waste or substance into the environment, or any violation of
any federal, state or local environmental, health or safety law or regulation,
which, in either case, could reasonably be expected to have a Material Adverse
Effect.

 

6.13.       Change in Control.  Any Change in Control shall occur.

 

6.14.       Licenses.  Any License of any Significant Insurance Subsidiary held
by such Insurance Subsidiary on the Closing Date or acquired by such Significant
Insurance Subsidiary thereafter, the loss of which could reasonably be expected
to have a Material Adverse Effect (i) shall be revoked by a final non-appealable
order by the state that issued such License, or any action (whether
administrative or judicial) to revoke such License shall have been commenced
against such Insurance Subsidiary which shall not have been dismissed or
contested in good faith within thirty (30) days of the commencement

 

52

--------------------------------------------------------------------------------



 

thereof, (ii) shall be suspended by such state for a period in excess of thirty
(30) days or (iii) shall not be reissued or renewed by such state upon the
expiration thereof following application for such reissuance or renewal by such
Insurance Subsidiary.

 

6.15.       Tax Lien.  A federal tax lien shall attach against the Borrower or
any Subsidiary under Section 6323 of the Code or a lien of the PBGC shall be
filed against the Borrower or any Subsidiary under Section 4068 of ERISA in an
amount that would have, in the reasonable judgment of the Lenders, a Material
Adverse Effect and in either case such lien shall remain undischarged for a
period of 60 days after the attachment or filing, as the case may be.

 

6.16.       Enforceability Contest.  The Borrower or any Subsidiary shall
contest the validity or enforceability of any Credit Document or the Borrower
shall deny it has any further liability or obligation under this Agreement or
any other Credit Document.

 

6.17.       Revolving Credit Agreement.  Any “Default” (as defined therein)
shall have occurred and be continuing under that certain Credit Agreement, dated
as of February 2, 2015, among the Borrower, PLICO, Regions Bank, as
administrative agent and swingline lender, the issuance banks party thereto and
the other lenders party thereto, as amended, modified or amended and restated
from time to time.

 

ARTICLE VII

 

REMEDIES

 

7.1.         Remedies.  Upon the occurrence of any Default described in
Section 6.6 or Section 6.7, automatically, and upon the occurrence and during
the continuance of any other Default, at the request of (or with the consent of)
the Required Lenders, upon notice to the Borrower by the Administrative Agent,
(a) the Term Loan Commitments, if any, of each Lender having such Term Loan
Commitments shall immediately terminate; and (b) each of the following shall
immediately become due and payable, in each case without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by the Borrower:  (i) the unpaid principal amount of and accrued interest
on the Loans, and (ii) all other Obligations.  Notwithstanding anything herein
or otherwise to the contrary, any Default occurring hereunder shall continue to
exist (and shall be deemed to be continuing) until such time as such Default has
been cured to the satisfaction of the Required Lenders or waived in writing in
accordance with the terms of Section 10.3.

 

7.2.         Application of Funds.  After the exercise of remedies provided for
in Section 7.1 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including without limitation all reasonable and documented out-of-pocket fees,
expenses and disbursements of any law firm or other counsel and amounts payable
under Section 2.17, Section 2.18 and Section 2.19) payable to the Administrative
Agent;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders including without limitation all reasonable and documented out-of-pocket
fees, expenses and disbursements of any law firm or other counsel and amounts
payable under Section 2.17, Section 2.18 and Section 2.19), ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

 

53

--------------------------------------------------------------------------------



 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and on other Obligations ratably among such parties
in proportion to the respective amounts described in this clause Third payable
to them; and

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, (b) payment of breakage, termination or other amounts
owing in respect of any Hedge Agreement between the Borrower or any of its
Subsidiaries and any Lender, to the extent such Hedge Agreement is permitted
hereunder; and (c) payments of amounts due under any Cash Management Agreement
between the Borrower or any of its Subsidiaries and any Hedge Agreement Bank;
and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by applicable Laws.

 

7.3.         Setoff.  Any Lender may exercise its lien upon and right of setoff
against any monies, items, credits, deposits, or instruments that such Lender
may have in its possession and which belong to the Borrower liable for the
payment of any or all of the Obligations.

 

ARTICLE VIII

 

AGENCY

 

8.1.         Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Mizuho Bank to act on its behalf as the Administrative Agent hereunder
and under the other Credit Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Section are solely for the benefit of the Administrative Agent and the Lenders,
neither the Borrower nor any of its Subsidiaries shall have rights as a third
party beneficiary of any of such provisions.  It is understood and agreed that
the use of the term “agent” herein or in any other Credit Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

8.2.         Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary of the Borrower or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

8.3.         Exculpatory Provisions.

 

8.3.1.         No Fiduciary Duties.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents, and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, the Administrative Agent:

 

54

--------------------------------------------------------------------------------



 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

8.3.2.         No Liability.  The Administrative Agent shall not be liable for
any action taken or not taken by it (i) with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Sections 7.1 and 10.3) or
(ii) in the absence of its own gross negligence or willful misconduct, as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Unmatured Default unless and until notice describing such Unmatured Default is
given to the Administrative Agent in writing by the Borrower or a Lender.

 

8.3.3.         No Responsibility.  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (a) any statement,
warranty or representation made in or in connection with this Agreement or any
other Credit Document, (b) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (c) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein or therein or the occurrence of
any Unmatured Default, (d) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Credit Document or any other agreement,
instrument or document or (e) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

8.4.         Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have

 

55

--------------------------------------------------------------------------------



 

received notice to the contrary from such Lender prior to the making of such
Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower and its Subsidiaries), independent accountants and
other experts selected by it with respect to all matters pertaining to this
Agreement and the other Credit Documents and its duties hereunder and
thereunder, and shall not be liable for any action taken or not taken by it in
good faith in accordance with the advice of any such counsel, accountants or
experts.

 

8.5.         Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent; provided that the Administrative Agent’s delegation of
duties to any sub-agent shall not relieve the Administrative Agent of any of its
obligations under this Agreement.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Section shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

8.6.         Resignation of Administrative Agent.

 

8.6.1.         Resignation.  The Administrative Agent may at any time give no
less than sixty (60) days’ prior written notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above.  Such Resignation Effective Date shall not occur
until the appointment of a successor Administrative Agent as provided in this
Agreement.

 

8.6.2.         Removal.  If the Person servicing as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law by notice in writing to
the Borrower and such Person remove such Person as the Administrative Agent and,
with the consent of the Borrower, appoint a successor.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days (or such earlier day as shall be agreed
by the Required Lenders (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

8.6.3.         Successor.  With effect from the Resignation Effective Date or
the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Credit Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent

 

56

--------------------------------------------------------------------------------



 

is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent, and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation hereunder and under the other Credit Documents, the provisions of
this Article VIII and Section 10.26 shall continue in effect for the benefit of
such retiring or removed Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

8.7.         Non-Reliance on Administrative Agent and Other Lenders.  Each of
the Lenders acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each of the
Lenders also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

 

8.8.         No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the arrangers or agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent; a Lender hereunder.

 

8.9.         Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.10 and Section 10.26) allowed in such
judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

57

--------------------------------------------------------------------------------



 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.10 and Section 10.26).

 

ARTICLE IX

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATION

 

9.1.         Successors and Assigns Generally.  Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements made by or on behalf of the Borrower, the Administrative Agent or
the Lenders that are contained in this Agreement shall bind and inure to the
benefit of their respective successors and assigns, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 9.2, (ii) by way of participation in accordance with the provisions of
Section 9.4 or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 9.6 (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 9.4 and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

9.2.         Assignments By Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments, Loans and obligations
hereunder at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

9.2.1.         Minimum Amounts.

 

(a)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s commitments and the loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(b)           in any case not described in Section 9.2.1(a), the aggregate
amount of the commitment (which for this purpose includes loans and obligations
in respect thereof outstanding thereunder) or, if the commitment is not then in
effect, the principal outstanding balance of the loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 (and in $1,000,000 increments
thereafter), unless each of the Administrative Agent and, so long as no Default
shall have occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

 

58

--------------------------------------------------------------------------------



 

9.2.2.         Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitments and Loans
assigned.

 

9.2.3.         Required Consents.  No consent shall be required for any
assignment except

 

(a)           to the extent required by Section 9.2.1(b); and

 

(b)           that the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (i) a Default shall
have occurred and is continuing at the time of such assignment or (ii) such
assignment is to a Lender or an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof.

 

9.2.4.         Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500, unless
waived, in whole or in part by the Administrative Agent in its discretion.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

9.2.5.         No Assignment to Borrower, Affiliates or Subsidiaries.  No such
assignment shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

9.2.6.         No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

9.2.7.         Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (a) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each Lender hereunder (and interest accrued
thereon), and (b) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Term Loan Commitment Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 9.3, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering

 

59

--------------------------------------------------------------------------------



 

all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.16, 2.20.2 and 10.26 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  The
Borrower will execute and deliver on request, at their own expense, Notes to the
assignee evidencing the interests taken by way of assignment hereunder.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.4.

 

9.3.         Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at its office at the address set
forth in Section 10.1.1 a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

9.4.         Participations.

 

9.4.1.         Participants.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged and such Lender shall not be relieved of its obligations under the
Credit Documents as a result of such participation, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) such Lender shall remain the holder of any such Note for
all purposes of this Agreement, and (iv) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.26.3 with respect to any payments made by such Lender to its
Participants.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.3.2 and
Section 10.3.3 that affects such Participant.

 

9.4.2.         Entitled to Certain Benefits.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.17, 2.18 and 2.19
(subject to the requirements and limitations of those Sections (it being
understood that the documentation required to be delivered under Section 2.19.6
shall be delivered to such Lender that has sold the participation)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.2; provided that such Participant agrees to be subject to
the provisions of Section 2.20.2 as if it were an assignee under Section 9.2. 
To the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 10.26 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.14 as though it were a Lender.

 

60

--------------------------------------------------------------------------------



 

9.4.3.                            No Greater Payment.  A Participant shall not
be entitled to receive any greater payment under Section 2.18 or 2.19 than the
participating Lender would have been entitled to receive with respect to the
participation sold to such Participant.  Each Lender that sells a participation
to a Participant agrees to use reasonable efforts to cooperate with the
Borrower, at the Borrower’s request and expense, to effectuate the provisions of
Section 2.20.2 with respect to such Participant; provided that Borrower shall
not be required to pay, and the applicable Lender shall pay, any fee or other
negotiated amount which such Lender had agreed to pay to such Participant.

 

9.4.4.                            Participant Register.  Any Lender that sells a
participation, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain a register for the recordation of the name and address
of each Participant, and the principal amount (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have an obligation
to disclose the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Credit Document) to
any Person except in connection with claims for benefits under Sections 2.17,
2.18 or 2.19 or to the extent that such disclosure is necessary to establish
that the Loans or other obligations under this Agreement are in registered form
for tax purposes under United States Treasury Regulation Section 5f.103-1(c). 
The entries in the Participant Register shall be conclusive absent manifest
error, and the Lender maintaining the Participant Register shall treat each
person whose name is recorded in the register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent, in its capacity as such,
shall have no responsibility for maintaining a Participant Register.

 

9.5.                            Disclosure of Confidential Information.  Any
Lender may, in connection with any assignment or participation or proposed
assignment or participation pursuant to Section 9.2 or 9.4, disclose to such
assignee or participant any information relating to the Borrower furnished to
such Lender by or on behalf of the Borrower; provided, however, that, prior to
any such disclosure, the assignee or participant shall agree to preserve the
confidentiality of any Information received by it from such Lender.

 

9.6.                            Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note, if any) to secure obligations of such
Lender without the consent of any Person, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any other central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

ARTICLE X

 

GENERAL PROVISIONS

 

10.1.                     Notices.

 

10.1.1.                     Notices Generally.  Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in Section 10.1.2), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

61

--------------------------------------------------------------------------------



 

(a)                                 if to the Administrative Agent or the
Borrower, to the address, telecopier number, electronic mail address or
telephone number specified in Appendix B:

 

(b)                                 if to any Lender, to the address, telecopier
number, electronic mail address or telephone number in its Administrative
Questionnaire on file with the Administrative Agent.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in Section 10.1.2 below, shall be effective as provided in
Section 10.1.2.

 

10.1.2.                     Electronic Communications.  Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

10.1.3.                     Change of Address, Etc.  Any party hereto may change
its address or telecopier number for notices and other communications hereunder
by notice to the other parties hereto.

 

10.1.4.                     Platform.

 

(i)                                     The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the Lenders by posting the Communications on
Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”).

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-

 

62

--------------------------------------------------------------------------------



 

infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s or the Administrative Agent’s transmission of communications
through the Platform.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Credit Document or the transactions contemplated
therein which is distributed to the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through the
Platform.

 

10.2.                     Renewal, Extension, or Rearrangement.  All provisions
of this Agreement relating to Obligations shall apply with equal force and
effect to each and all promissory notes executed hereafter which in whole or in
part represent a renewal, extension for any period, increase, or rearrangement
of any part of the Obligations originally represented by any part of such other
Obligations.

 

10.3.                     Amendments and Waivers.

 

10.3.1.                     Required Lenders’ Consent.  Subject to
Section 10.3.2 and Section 10.3.3, no amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
the Borrower therefrom, shall in any event be effective without the written
concurrence of the Administrative Agent and the Required Lenders; provided that
(a) the Administrative Agent may, with the consent of the Borrower only, amend,
modify or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender, (b) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto, (c) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitments and/or Loans of such Lender may not be increased, reduced or
extended without the consent of such Lender, (d) each Lender is entitled to vote
as such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (e) the Required Lenders shall determine whether
or not to allow the Borrower to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

 

10.3.2.                     Affected Lenders’ Consent.  Without the written
consent of each Lender (other than a Defaulting Lender except as provided in
Section 10.3.1(c) above) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

 

(a)                                 extend the Maturity Date;

 

(b)                                 waive, reduce or postpone any scheduled
repayment (but not prepayment) or alter the required application of any
prepayment pursuant to Section 2.12 or the application of funds pursuant to
Section 7.2, as applicable;

 

63

--------------------------------------------------------------------------------



 

(c)                                  [reserved];

 

(d)                                 reduce the principal of or the rate of
interest on any Loan (other than any waiver of the imposition of the Default
Rate pursuant to Section 2.9) or any fee or premium payable hereunder; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

 

(e)                                  extend the time for payment of any such
interest or fees;

 

(f)                                   reduce the principal amount of any Loan;

 

(g)                                  amend, modify, terminate or waive any
provision of this Section 10.3.2 or Section 10.3.3 or any other provision of
this Agreement that expressly provides that the consent of all Lenders is
required;

 

(h)                                 change the percentage of the outstanding
principal amount of Loans that is required for the Lenders or any of them to
take any action hereunder or amend the definition of “Required Lenders” or “Term
Loan Commitment Percentage” or modify the amount of the Commitment of any
Lender;

 

(i)                                     release the Borrower from its
obligations hereunder; or

 

(j)                                    consent to the assignment or transfer by
the Borrower of any of its rights and obligations under any Credit Document
(except pursuant to a transaction permitted hereunder).

 

10.3.3.                     Other Consents.  No amendment, modification,
termination or waiver of any provision of the Credit Documents, or consent to
any departure by the Borrower therefrom, shall:

 

(a)                                 increase the Term Loan Commitment of any
Lender over the amount thereof then in effect without the consent of such
Lender; provided, no amendment, modification or waiver of any condition
precedent, covenant, Unmatured Default or Default shall constitute an increase
in any Term Loan Commitment of any Lender;

 

(b)                                 [reserved];

 

(c)                                  [reserved];

 

(d)                                 [reserved]; or

 

(e)                                  amend, modify, terminate or waive any
provision of this Section 10.3 as the same applies to the Administrative Agent,
or any other provision hereof as the same applies to the rights or obligations
of the Administrative Agent, without the consent of the Administrative Agent.

 

10.3.4.                     Execution of Amendments, etc.  The Administrative
Agent may, but shall have no obligation to, with the concurrence of any Lender,
execute amendments, modifications,

 

64

--------------------------------------------------------------------------------



 

waivers or consents on behalf of such Lender.  Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.  No notice to or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.  Except for actions expressly permitted to be taken by the
Administrative Agent, no amendment, modification, termination or waiver of any
provision of this Agreement, or any consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent and the Borrower, and by the Required
Lenders or all affected Lenders, as applicable.

 

10.4.                     Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement,
the other Credit Documents and the Fee Letter, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Article III, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or .pdf file shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

10.5.                     Electronic Execution of Assignments and Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment, waiver,
modification or consent relating hereto shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Laws.

 

10.6.                     Consent to Jurisdiction.  Each party hereto
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of New York sitting in New
York County, New York and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Credit
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable Law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or in any other Credit Document shall affect any right
that any party may otherwise have to bring any action or proceeding relating to
this Agreement or any other Credit Document against the Borrower or its
properties in the courts of any jurisdiction.

 

10.7.                     No Advisory or Fiduciary Relationship.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Credit Document), the Borrower acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a)(i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Lead
Arranger, are arm’s-length commercial transactions between the Borrower, on the
one hand, and the Administrative Agent and the Lead Arranger, on the other hand,
(ii) the Borrower has consulted their own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; (b)(i) each of the Administrative Agent, the Lead Arranger and the
Lenders

 

65

--------------------------------------------------------------------------------



 

is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not and will not be acting as
an advisor, agent or fiduciary, for the Borrower or any of its Affiliates or any
other Person and (ii) each of the Administrative Agent, the Lead Arranger and
the Lenders does not have any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(c) each of the Administrative Agent, the Lead Arranger and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
each of the Administrative Agent, the Lead Arranger and the Lenders does not
have any obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by Law, the Borrower hereby waives
and releases, any claims that it may have against the Administrative Agent, the
Lead Arranger and the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

10.8.                     Marshalling; Payments Set Aside.  Neither the
Administrative Agent nor any Lender shall be under any obligation to marshal any
assets in favor of the Borrower or any other Person or against or in payment of
any or all of the Obligations.  To the extent that the Borrower makes a payment
or payments to the Administrative Agent or the Lenders (or to the Administrative
Agent, on behalf of Lenders), or the Administrative Agent or the Lenders enforce
any security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

10.9.                     Obligations Several; Independent Nature of Lenders’
Rights.  The obligations of the Lenders hereunder are several and no Lender
shall be responsible for the obligations or Term Loan Commitment of any other
Lender hereunder.  Nothing contained herein or in any other Credit Document, and
no action taken by the Lenders pursuant hereto or thereto, shall be deemed to
constitute the Lenders as a partnership, an association, a joint venture or any
other kind of entity.  The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising under this Agreement and the other Credit
Documents and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

 

10.10.              Independence of Covenants.  All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of an Unmatured Default or Default if such action
is taken or condition exists.

 

10.11.              [Reserved].

 

10.12.              Standard of Care: Limitation of Damages.  The Lenders and
the Administrative Agent shall be liable to the Borrower only for matters
arising from this Agreement or otherwise related to the Obligations resulting
from such Lender’s or the Administrative Agent’s gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction and not
subject to any appeal or by settlement tantamount to such judgment, and
liability for all other matters is hereby waived.  The Lenders and the
Administrative Agent shall not in any event be liable to the Borrower for
special, punitive or

 

66

--------------------------------------------------------------------------------



 

consequential damages (as opposed to direct or actual damages) arising from this
Agreement or otherwise related to the Obligations.

 

10.13.              Incorporation of Schedules.  All Schedules and Exhibits
referred to in this Agreement are incorporated herein by this reference.

 

10.14.              Indulgence Not Waiver.  The Lenders’ or the Administrative
Agent’s indulgence in the existence of a default hereunder or any other
departure from the terms of this Agreement shall not prejudice the Lenders’ or
the Administrative Agent’s rights to declare a default or otherwise demand
strict compliance with this Agreement.

 

10.15.              Cumulative Remedies.  The remedies provided the Lenders and
the Administrative Agent in this Agreement are not exclusive of any other
remedies that may be available to the Lenders and the Administrative Agent under
any other document or at law or equity.

 

10.16.              Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension. 
Notwithstanding anything herein or implied by law to the contrary, the
agreements of the Borrower set forth in Section 2.17.3, Section 2.18,
Section 2.19, Section 10.26, Section 10.27, and Section 10.19 and the agreements
of the Lenders and the Administrative Agent set forth in Section 2.14,
Section 8.3 and Section 10.26.3 shall survive the payment of the Loans and the
termination hereof.

 

10.17.              Usury Savings Clause.  Notwithstanding any other provision
herein, the aggregate interest rate charged or agreed to be paid with respect to
any of the Obligations, including all charges or fees in connection therewith
deemed in the nature of interest under applicable Laws shall not exceed the
Maximum Lawful Rate.  If the rate of interest (determined without regard to the
preceding sentence) under this Agreement at any time exceeds the Maximum Lawful
Rate, the aggregate outstanding amount of the Loans made hereunder shall bear
interest at the Maximum Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect.  In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, the Borrower shall
pay to the Administrative Agent an amount equal to the difference between the
amount of interest paid and the amount of interest which would have been paid if
the Maximum Lawful Rate had at all times been in effect.  Notwithstanding the
foregoing, it is the intention of the Lenders and the Borrower to conform
strictly to any applicable usury laws.  Accordingly, if any Lender contracts
for, charges, or receives any consideration which constitutes interest in excess
of the Maximum Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the aggregate outstanding amount of the Loans made hereunder or be refunded
to the Borrower.  In determining whether the interest contracted for, charged,
or received by the Administrative Agent or a Lender exceeds the Maximum Lawful
Rate, such Person may, to the extent permitted by applicable Laws,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest, throughout the contemplated term of the
Obligations hereunder.

 

10.18.              Entire Agreement.  This Agreement and the other written
agreements among the Borrower, the Lenders and the Administrative Agent
represent the entire agreement between the parties concerning the subject matter
hereof, and all oral discussions and prior agreements are merged herein.
Provided, if there is a conflict between this Agreement and any other document
executed

 

67

--------------------------------------------------------------------------------



 

contemporaneously herewith with respect to the Obligations, the provisions in
this Agreement shall control.

 

10.19.              Severability.  Should any provision of this Agreement be
declared invalid or unenforceable for any reason, the remaining provisions
hereof shall remain in full effect.

 

10.20.              Time of Essence.  Time is of the essence of this Agreement,
and all dates and time periods specified herein shall be strictly observed.

 

10.21.              Applicable Law.  The validity, construction and enforcement
of this Agreement and all other documents executed with respect to the
Obligations shall be determined according to the laws of New York, without
giving effect to its principles or rules of conflict of laws to the extent such
principles or rules are not mandatorily applicable by statute and would require
or permit the application of the laws of another jurisdiction.

 

10.22.              Captions Not Controlling.  Captions and headings have been
included in this Agreement for the convenience of the parties, and shall not be
construed as affecting the content of the respective Sections.

 

10.23.              WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.24.              Waiver of Venue.  Each party hereto irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in Section 10.6.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

10.25.              Termination.  The termination of this Agreement shall not
affect any rights of the Borrower, the Lenders or the Administrative Agent or
any obligation of the Borrower, the Lenders or the Administrative Agent, arising
prior to the effective date of such termination, and the provisions hereof shall
continue to be fully operative until all transactions entered into or rights
created or obligations incurred prior to such termination have been fully
disposed of, concluded or liquidated and the Obligations arising prior to or
after such termination have been irrevocably paid in full.  The rights granted
to the Administrative Agent for the benefit of the Lenders hereunder and under
the other Credit Documents shall continue in full force and effect,
notwithstanding the termination of this Agreement, until all of the Obligations
have been paid in full after the termination hereof or the Borrower has
furnished the Lenders with an indemnification satisfactory to the Lenders with
respect thereto.  All representations, warranties, covenants, waivers and
agreements contained herein shall survive termination

 

68

--------------------------------------------------------------------------------



 

hereof until payment in full of the Obligations unless otherwise provided
herein.  Notwithstanding the foregoing, if after receipt of any payment of all
or any part of the Obligations, the Administrative Agent or the Lenders are for
any reason compelled to surrender such payment to any Person because such
payment is determined to be void or voidable as a preference, impermissible
setoff, a diversion of trust funds or for any other reason, this Agreement shall
continue in full force and the Borrower shall be liable to, and shall indemnify
and hold the Administrative Agent and the Lenders harmless for, the amount of
such payment surrendered until the Administrative Agent and the Lenders shall
have been finally and irrevocably paid in full.  The provisions of the foregoing
sentence shall be and remain effective notwithstanding any contrary action which
may have been taken by the Administrative Agent or the Lenders in reliance upon
such payment, and any such contrary action so taken shall be without prejudice
to the Administrative Agent’s or the Lenders’ rights under this Agreement and
shall be deemed to have been conditioned upon such payment having become final
and irrevocable.

 

10.26.              Expenses; Indemnity.

 

10.26.1.              Costs and Expenses.  The Borrower shall pay, without
duplication of any other amounts otherwise payable hereunder, (i) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates (including the reasonable and documented out-of-pocket fees,
charges and disbursements of counsel for the Administrative Agent) in connection
with the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), but excluding any expenses
incurred in connection with the syndication of the credit facility provided for
herein, and (ii) all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent or any Lender (including the reasonable and
documented out-of-pocket fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

 

10.26.2.              Indemnification by Borrower.  The Borrower shall indemnify
the Administrative Agent, the Lead Arranger and each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
and documented fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the transactions contemplated hereby, (ii) any Loan or the use of the
proceeds therefrom, including any of the foregoing relating to any actual or
alleged presence or release of hazardous waste, substance or materials on or
from any property owned or operated by the Borrower or its Subsidiaries, or any
environmental liability or violation of any federal, state or local
environmental, health or safety law or regulation related in any way to the
Borrower or its Subsidiaries, or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether or not any such
claim, litigation, investigation or proceeding is brought by the Borrower, its
equity holders, their Affiliates or any other Person; provided that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to such
losses, claims, damages, liabilities or related expenses resulting from the
gross negligence or willful misconduct of such Indemnitee or its Related Parties
as determined by a court of competent jurisdiction by a final and

 

69

--------------------------------------------------------------------------------



 

nonappealable judgment or disputes that are solely between Indemnitees where the
corresponding losses, claims, damages, liabilities and related expenses do not
directly relate to an act or omission by the Borrower or its Subsidiaries.

 

10.26.3.              Reimbursement by Lenders.  To the extent that the Borrower
for any reason fails to pay any amount required under Section 10.26.1 and
10.26.2 to be paid by it to the Administrative Agent (or any sub-agent thereof),
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s pro rata share (in each case, determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.  The obligations of the Lenders under this
Section 10.26.3 are subject to the provisions of this Agreement that provide
that their obligations are several in nature, and not joint and several.

 

10.26.4.              Payments.  All amounts due under this Section shall be
payable promptly, but in any event within ten (10) Business Days after written
demand therefor (including delivery of copies of applicable invoices).

 

10.26.5.              Survival.  The provisions of this Section shall survive
resignation or replacement of the Administrative Agent or any Lender,
termination of the commitments hereunder and repayment, satisfaction and
discharge of the Loans and Obligations hereunder.

 

10.27.              Set Off.  If a Default shall have occurred and be
continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Credit Document to such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or any other
Credit Document and although such obligations of the Borrower may be contingent
or unmatured or are owed to a branch or office different from the branch or
office holding such deposit or obligated on such indebtedness.  The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or their respective Affiliates may have.  Each of the Lenders agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.28.              Treatment of Certain Information.

 

10.28.1.              Confidentiality.  Each of the Administrative Agent and the
Lenders agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties on a “need to know” basis (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any Governmental
Authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable Law or

 

70

--------------------------------------------------------------------------------



 

regulations or by any subpoena or similar legal process; (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Credit Document or any action or proceeding relating to this Agreement
or any other Credit Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) with the consent of the Borrower; or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section, or (y) becomes available to the Administrative Agent,
any Lender, or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.

 

10.28.2.     Information.  For purposes of this Section, “Information” means all
information received from the Borrower or any of its Subsidiaries relating to
the Borrower or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or any
of its Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

10.29.     Patriot Act; Beneficial Ownership Regulation.  Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act and
the Beneficial Ownership Regulation, it is required to obtain, verify, and
record information that identifies the Borrower which information includes the
name of the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act and the Beneficial Ownership Regulation, and the Borrower agrees
to provide, and agrees to cause each of its Subsidiaries and Affiliates to
provide, such information from time to time to such Lender and the
Administrative Agent, as applicable.

 

10.30.     [Reserved].

 

10.31.     Acknowledgment and Consent to Bail-In of EEA Financial Institutions. 
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-in Action on any such liability, including, if applicable: 
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

 

71

--------------------------------------------------------------------------------



 

10.32.     Certain ERISA Matters.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and the Lead
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower, that at least one of the following is and
will be true

 

(i)            such Lender is not using “plan assets” (within the meaning of 29
CFR §2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments;

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement; or

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans the Commitments
and this Agreement; or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)           In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, Lead Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower, that:

 

(xxxv)    none of the Administrative Agent, the Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender

 

72

--------------------------------------------------------------------------------



 

(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related to hereto or thereto);

 

(xxxvi)   the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR §2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that has under management
or control, total assets of at least $50 million, in each case as described in
29 CFR §2510.3-21(c)(1)(i)(A)-(E);

 

(i)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies;

 

(ii)           the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Internal Revenue Code, or both, with respect to the Loans,
the Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder; and

 

(iii)          no fee or other compensation is being paid directly to the
Administrative Agent, the Lead Arranger or any of their respective Affiliates
for investment advice (as opposed to other services) in connection with the
Loans, the Commitments or this Agreement.

 

(c)           The Administrative Agent and the Lead Arranger hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Credit Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, deal-away or alternate transaction fees, amendment fees, processing fees,
term out premiums, banker’s acceptance fees, breakage or other early termination
fees or fees similar to the foregoing.

 

[signatures on following pages]

 

73

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement.

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

By:

/s/ Lance P. Black

 

 

 

Print Name: Lance P. Black

 

 

 

Title: Senior Vice President and Treasurer

 

TERM LOAN CREDIT AGREEMENT
PROTECTIVE LIFE CORPORATION

 

--------------------------------------------------------------------------------



 

 

MIZUHO BANK, LTD.,

 

as Administrative Agent

 

 

 

By:

/s/ Naoki Takeda

 

 

 

Print Name: Naoki Takeda

 

 

 

Title: Managing Director

 

TERM LOAN CREDIT AGREEMENT
PROTECTIVE LIFE CORPORATION

 

--------------------------------------------------------------------------------



 

 

MIZUHO BANK, LTD.,

 

as a Lender

 

 

 

By:

/s/ Naoki Takeda

 

 

 

Print Name: Naoki Takeda

 

 

 

Title: Managing Director

 

TERM LOAN CREDIT AGREEMENT
PROTECTIVE LIFE CORPORATION

 

--------------------------------------------------------------------------------



 

EXHIBIT 2.5.2A

 

NOTE

 

May 31, 2019

 

FOR VALUE RECEIVED, PROTECTIVE LIFE CORPORATION, a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of MIZUHO BANK, LTD. (“Payee”),
the sum of the Term Loans outstanding from time to time, together with interest
thereon as provided in that certain Term Loan Credit Agreement of even date
herewith executed by and among the Borrower, Payee and the several lenders from
time to time party thereto and Mizuho Bank, Ltd., as administrative agent, as it
may be amended or restated from time to time (the “Credit Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to those terms in the Credit Agreement.

 

This Note evidences the “Term Loans,” as defined in the Credit Agreement.
Reference is made to the Credit Agreement for the terms of payment of principal
and interest hereunder, for a description of the rights of the “Administrative
Agent” as defined in the Credit Agreement, to enforce this Note, and for
additional provisions regarding additional payments, prepayment, draws and other
terms and conditions applicable to the indebtedness evidenced by this Note. As
provided in the Credit Agreement, all remaining principal, interest and expenses
outstanding hereunder or under the Credit Agreement shall become finally due on
the Maturity Date.

 

As provided in the Credit Agreement, interest hereunder shall be calculated
based upon a 360-day year and actual days elapsed. As also provided further in
the Credit Agreement, the interest rate required hereby shall not exceed the
maximum rate permissible under applicable Law, and any amounts paid in excess of
such rate shall be applied to reduce the principal amount hereof or shall be
refunded to the Borrower, at the option of the holder of this Note.

 

Subject to the provisions of the Credit Agreement, the Borrower may borrow,
repay and reborrow amounts hereunder from time to time, provided that the
Borrower is not in default hereunder or under the Credit Agreement (unless such
default is waived) and provided that all conditions to Payee’s obligation to
fund advances as set forth in the Credit Agreement are satisfied. Payee shall
have no liability for its refusal to advance funds hereunder following a
determination that any condition precedent to the making of an advance has not
been satisfied.

 

Payee’s records of the amounts advanced hereunder shall be conclusive proof
thereof, absent manifest error.

 

All amounts due under this Note are payable in lawful money of the United States
of America, at the principal place of business of the Administrative Agent or at
such other address as the Administrative Agent may direct.

 

To the extent permitted by applicable Law, the Borrower shall pay to the holder
hereof (“Holder”) a late charge equal to five percent (5%) of any payment which
is past due for a period of twelve (12) or more days, in order to cover the
additional expenses incident to the handling and processing of delinquent
payments.

 

--------------------------------------------------------------------------------



 

The occurrence of a Default under the Credit Agreement shall constitute a
Default under this Note.

 

Upon the occurrence of a Default, the Holder may, at its option and without
notice (except as provided in the Credit Agreement), acting through the
Administrative Agent as provided in the Credit Agreement, declare all
Obligations to be presently due and payable, and Holder may enforce any remedies
available to Holder under any Credit Document. Holder may waive any default
before or after it occurs and may restore this Note in full effect without
impairing the right to declare it due for a subsequent default, this right being
a continuing one. Upon Default, the remaining unpaid principal balance of the
indebtedness evidenced hereby and all expenses due Holder shall bear interest at
the Default Rate, as defined in the Credit Agreement.

 

All amounts received for payment of this Note shall be applied in accordance
with the Credit Agreement.

 

The Borrower and all sureties, guarantors, endorsers and other parties to this
Note hereby consent to any and all renewals, waivers, modifications, or
extensions of time (of any duration) that may be granted by Holder with respect
to this Note and severally waive demand, presentment, protest, notice of
dishonor, and all other notices that might otherwise be required by law, except
as set forth in the Credit Agreement. All parties hereto waive the defense of
impairment of collateral and all other defenses of suretyship, if applicable.

 

The Borrower and all sureties, guarantors, endorsers and other parties hereto
agree to pay reasonable attorneys’ fees and all court and other costs that
Holder may incur in the course of efforts to collect the debt evidenced hereby,
to the extent permitted by the Credit Agreement.

 

The validity and construction of this Note shall be determined according to the
laws of New York applicable to contracts executed and performed within that
state and applicable federal law. If any provision of this Note should for any
reason be invalid or unenforceable, the remaining provisions hereof shall remain
in full effect.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------



 

Words used herein indicating gender or number shall be read as context may
require.

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

 

By:

 

Title:

 

 

 

Taxpayer Identification Number:

 

--------------------------------------------------------------------------------



 

EXHIBIT 2.19.6

 

U.S. TAX COMPLIANCE CERTIFICATE

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Credit Agreement dated as of May 31,
2019 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Protective Life Corporation, as the Borrower, Mizuho
Bank, Ltd. and the several lenders from time to time party thereto, as Lenders,
and Mizuho Bank, Ltd., as Administrative Agent.

 

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E in connection
with claiming the portfolio interest exemption. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:              , 20[ ]

 

--------------------------------------------------------------------------------



 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Credit Agreement dated as of May 31,
2019 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Protective Life Corporation, as the Borrower, Mizuho
Bank, Ltd. and the several lenders from time to time party thereto, as Lenders,
and Mizuho Bank, Ltd., as Administrative Agent.

 

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E in connection with claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:               , 20[ ]

 

--------------------------------------------------------------------------------



 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Credit Agreement dated as of May 31,
2019 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Protective Life Corporation, as the Borrower, Mizuho
Bank, Ltd. and the several lenders from time to time party thereto, as Lenders,
and Mizuho Bank, Ltd., as Administrative Agent.

 

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:               , 20[ ]

 

--------------------------------------------------------------------------------



 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Term Loan Credit Agreement dated as of May 31,
2019 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Protective Life Corporation, as the Borrower, Mizuho
Bank, Ltd. and the several lenders from time to time party thereto, as Lenders,
and Mizuho Bank, Ltd., as Administrative Agent.

 

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Credit Document, neither the undersigned nor any
of its direct or indirect partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER ]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:               , 20[ ]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified below (the “Assignor”) and the Assignee identified below
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the Credit Agreement (including
without limitation any guarantees), and (ii) to the extent permitted to be
assigned under applicable Law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.                                      Assignors:

 

[Assignor [is] [is not] a Defaulting Lender]

 

2.                                      Assignees:

 

[for Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]

 

3.                                      Borrower:

 

4.                                      Administrative
Agent:                                                                        
Mizuho Bank, Ltd., as the administrative agent under the Credit Agreement

 

--------------------------------------------------------------------------------



 

5.                                      Credit
Agreement:                                                                                            
The $600,000,000 Term Loan Credit Agreement dated as of May 31, 2019 among
Protective Life Corporation, the Lenders parties thereto and Mizuho Bank, Ltd.,
as Administrative Agent.

 

6.                                      Assigned Interest[s]:

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/Loans

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

[Trade Date:                                                              ]

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------



 

Effective Date:                 , 20   [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

[Consented to and] Accepted:

 

 

 

MIZUHO BANK, LTD.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:]

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1                          Assignor[s].  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document, or (iv) the performance or observance by the
Borrower, any of the Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

1.2                          Assignee[s].  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an Eligible Assignee
under the Credit Agreement (subject to such consents, if any, as may be required
under the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it

 

--------------------------------------------------------------------------------



 

will perform in accordance with their terms all of the obligations which by the
terms of the Credit Documents are required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date. 
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to the Assignee.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

To:          The Lenders named in the

 

Credit Agreement described below

 

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated May 31, 2019 (as amended, modified, renewed or
extended from time to time, the “Agreement”) between Protective Life
Corporation, a Delaware corporation (the “Borrower”), the Lenders named therein
and Mizuho Bank, Ltd., as Administrative Agent for the Lenders. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF THE BORROWER THAT:

 

1.             I am the duly elected                                         of
the Borrower.

 

2.             I have reviewed the terms of the Agreement and have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements.

 

3.             The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event that constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.

 

4.             Schedule I attached hereto sets forth financial data and
computations evidencing the Borrower’s compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct.

 

Described below are the exceptions, if any, to paragraph 3 listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action the Borrower has taken, is taking or proposes to take with respect to
each such condition or event:

 

 

 

 

--------------------------------------------------------------------------------



 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this           day of            ,
20  .

 

 

 

 

of Protective Life Corporation

 

--------------------------------------------------------------------------------



 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Schedule of Compliance as of [Insert date of end of fiscal quarter]
with provisions of 5.12 and 5.13 of the Agreement

 

1.          Section 5.12 - Adjusted Consolidated Net Worth

 

A.

Consolidated Net Worth

 

$                                 

 

 

 

 

B.

Adjustments, if any, for (i) goodwill or intangible assets (other than value of
business acquired) and (ii) unrealized net gains and losses on assets held for
sale pursuant to FASB ASC 320 and other accumulated comprehensive income
pursuant to FASB ASC 220

 

$                                   

 

 

 

 

C.

Adjusted Consolidated Net Worth (A excluding B)

 

$                                   

 

 

 

 

D.

80% of Borrower’s Adjusted Consolidated Net Worth as of December 31, 2017 (but
in no event less than $4,500,000,000)

 

$                                   

 

 

 

 

E.

Borrower’s Consolidated Net Income earned after December 31, 2017 (if positive)

 

$                                  

 

 

 

 

F.

25% of E

 

$                                    

 

 

 

 

G.

Borrower’s consolidated allowance for potential future losses on investments in
its investment portfolio not otherwise included for unrealized net gains and
losses on assets held for sale pursuant to FASB ASC 320 and accumulated other
comprehensive income pursuant to FASB ASC 220 (through the date of determination
of the amount identified in E)

 

$                                 

 

 

 

 

H.

D plus F minus G

 

$                                 

 

 

 

 

I.

C minus H (Must be greater than or equal to 0)

 

$                                  

 

Complies                              Does not
comply                                                  

 

--------------------------------------------------------------------------------



 

2.                                      Section 5.13 - Ratio of Adjusted
Consolidated Indebtedness to Consolidated Capitalization

 

A.

Consolidated Indebtedness

$                                     

 

 

 

 

 

1.

Borrowed money, obligations secured by Liens and obligations evidenced by
notes, etc.

 

 

 

 

 

 

2.

Deferred purchase of Property or services (other than accounts payable in the
ordinary course of business)

$                                   

 

 

 

 

 

3.

Capitalized Lease Obligations

$                                      

 

 

 

 

 

4.

Letters of Credit

$                                       

 

 

 

 

 

5.

Synthetic Lease Obligations

$                                        

 

 

 

 

 

6.

Guaranteed Obligations

$                                          

 

 

 

 

B.

Short-Term Indebtedness for advance fundings of guaranteed investment contracts,
annuities and other similar insurance and investment products

 

$                                        

 

 

 

C.

Adjusted Consolidated Indebtedness (A minus B)

$                                       

 

 

 

D.

Consolidated Capitalization

 

 

 

 

 

 

(i)

Adjusted Consolidated Net Worth

$                              

 

 

 

 

 

(ii)

Adjusted Consolidated Indebtedness (C)

$                                  

 

 

 

 

 

(iii)

Sum of (i) and (ii)

$                                     

 

 

 

 

E.

Ratio of C to D

          :1.0

 

 

F.

Permitted Ratio

No more than 0.4:1.0

 

Complies                   Does not
comply                                         

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

CONVERSION/CONTINUATION NOTICE

 

TO:                                                                                                                          
Mizuho Bank, Ltd., Administrative Agent

 

LENDERS:                                                                                 
Lenders who are parties to the Credit Agreement described below

 

DATE:                                                                                                         
                       , 20

 

BORROWER:                                                                 
Protective Life Corporation (the “Borrower”)

 

This notice is delivered under the Term Loan Credit Agreement (the “Credit
Agreement”) dated May 31, 2019, between the Borrower, the Lenders named therein
and Mizuho Bank, Ltd., as Administrative Agent for the Lenders. Terms defined in
the Credit Agreement have the same meanings when used — unless otherwise defined
— in this request.

 

The Borrower requests a [conversion] [continuation] of a Loan under the Credit
Agreement as follows:

 

Credit Date(1)

                  ,            

Amount of Borrowing

                           

Type of Borrowing(2)

                               

For conversion to or continuation of Adjusted LIBOR

 

Rate Loans, the Interest Period(3)

                 months

 

Select one:

 

o            The proceeds of the requested Adjusted LIBOR Loan shall be applied
to the payment of the Borrower’s existing Base Rate Loan, this new Loan being a
conversion of a Base Rate Loan to an Adjusted LIBOR Rate Loan.

 

 

Date:                       

 

 

 

Amount:                  

 

--------------------------------------------------------------------------------

(1)  Next Business Day for Base Rate Loans, third following Business Day for
Adjusted LIBOR Rate Loans.

 

(2)  Adjusted LIBOR Rate or Base Rate Loan.

 

(3)  1, 2, 3 or 6 months.

 

--------------------------------------------------------------------------------



 

o            The proceeds of the requested Adjusted LIBOR Rate Loan shall be
applied to the payment of the following Adjusted LIBOR Rate Loan, subject to all
requirements of the Credit Agreement, this new Loan being a continuation of an
Adjusted LIBOR Rate Loan as a new Adjusted LIBOR Rate Loan:

 

Date:

 

 

 

Amount:

 

 

 

Interest Period:

 

 

o            The proceeds of the requested Base Rate Loan shall be applied to
the payment of the following Adjusted LIBOR Rate Loan, subject to all
requirements of the Credit Agreement, this new Loan being a conversion of an
Adjusted LIBOR Rate Loan to a Base Rate Loan:

 

Date:

 

 

 

Amount:

 

 

 

Interest Period:

 

 

The Borrower certifies that on the date hereof and on the date of the above
Credit Date, after giving effect to the requested Loan, (a) all of the
representations and warranties in the Credit Documents (other than Section 4.5)
will be true and correct in all material respects, except for (i) those
representations and warranties that were made as of a specified earlier date,
which representations and warranties shall have been true and correct as of such
earlier specified date, and (ii) changes in facts or circumstances that have
previously been disclosed in writing to the Administrative Agent and the Lenders
and do not constitute a Default or Unmatured Default that has not otherwise been
waived or cured pursuant to the requirements set forth in the Credit Agreement,
(b) no Default or Unmatured Default will exist, and (c) all conditions to
Borrower’s right to receive the requested Loan under the Credit Agreement have
been satisfied.

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

FUNDING NOTICE

 

TO:                                                                                                                        
Mizuho Bank, Ltd., Administrative Agent

 

LENDERS:                                                                              
Lenders who are parties to the Credit Agreement described below

 

DATE:                                                                                                       
                       , 20

 

BORROWER:                                                             
Protective Life Corporation (the “Borrower”)

 

This notice is delivered under the Term Loan Credit Agreement (the “Credit
Agreement”) dated May 31, 2019, between the Borrower, the Lenders named therein
and Mizuho Bank, Ltd., as Administrative Agent for the Lenders. Terms defined in
the Credit Agreement have the same meanings when used — unless otherwise defined
— in this request.

 

The Borrower requests a Loan under the Credit Agreement as follows:

 

Credit Date(1)

                       ,           

Amount of Borrowing

                             

Type of Borrowing(2)

                               

For Adjusted LIBOR Rate Loans, the Interest Period(3)

 

 

                  months

 

The proceeds of the requested Loan shall be disbursed to the Borrower as
provided in the Credit Agreement.

 

The Borrower certifies that on the date hereof and on the date of the above
Credit Date, after giving effect to the requested Loan, (a) all of the
representations and warranties in the Credit Documents (other than Section 4.5)
will be true and correct in all material respects, except for (i) those
representations and warranties that were made as of a specified earlier date,
which representations and warranties shall have been true and correct as of such
earlier specified date, and (ii) changes in facts or circumstances that have
previously been disclosed in writing to the Administrative Agent and the Lenders
and do not constitute a Default or Unmatured Default that has not otherwise been
waived or cured pursuant to the requirements set forth in the Credit Agreement,
(b) no Default or Unmatured Default will exist, and (c) all conditions to
Borrower’s right to receive the requested Loan under the Credit Agreement have
been satisfied.

 

--------------------------------------------------------------------------------

(1)  Next Business Day for Base Rate Loans, third following Business Day for
Adjusted LIBOR Rate Loans.

 

(2)  Adjusted LIBOR Rate or Base Rate Loan.

 

(3)  1, 2, 3 or 6 months.

 

--------------------------------------------------------------------------------



 

 

PROTECTIVE LIFE CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT E

 

ADDITIONAL PERMITTED LIENS

 

None.

 

--------------------------------------------------------------------------------



 

SCHEDULE 4.7

 

A number of judgments have been returned against insurers, broker-dealers, and
other providers of financial services involving, among other things, sales,
underwriting practices, product design, product disclosure, product
administration, denial or delay of benefits, charging excessive or impermissible
fees, recommending unsuitable products to customers, breaching fiduciary or
other duties to customers, refund or claims practices, alleged agent misconduct,
failure to properly supervise representatives, relationships with agents or
other persons with whom the company does business, employment-related matters,
payment of sales or other contingent commissions, and other matters. Often these
legal proceedings have resulted in the award of substantial judgments that are
disproportionate to the actual damages, including material amounts of punitive
non-economic compensatory damages. In some states, juries, judges, and
arbitrators have substantial discretion in awarding punitive and non-economic
compensatory damages, which creates the potential for unpredictable material
adverse judgments or awards in any given legal proceeding. Arbitration awards
are subject to very limited appellate review. In addition, in some legal
proceedings, companies have made material settlement payments. In some
instances, substantial judgments may be the result of a party’s perceived
ability to satisfy such judgments as opposed to the facts and circumstances
regarding the claims.

 

Group health coverage issued through associations and credit insurance coverages
have received some negative publicity in the media as well as increased
regulatory consideration and review and litigation. The Company has a small
closed block of group health insurance coverage that was issued to members of an
association. A number of lawsuits and investigations regarding the method of
paying claims have been initiated against life insurers. The Company offers
payment methods that may be similar to those that have been the subject of such
lawsuits and investigations.

 

The Company, like other financial services companies in the ordinary course of
business, is involved in legal proceedings and regulatory actions. The
occurrence of such matters may become more frequent and/or severe when general
economic conditions have deteriorated. In addition, premium rates charged by the
Company are based, in part, on the assumption that reinsurance will be available
at a certain cost. Certain reinsurers have attempted and may continue to attempt
to increase the rates they charge the Company for reinsurance, and the Company
is involved in arbitration proceedings regarding such rate increases.  The
Company may be unable to predict the outcome of such matters and may be unable
to provide a reasonable range of potential losses. Given the inherent difficulty
in predicting the outcome of such matters, it is possible that an adverse
outcome in certain such matters could be material to the Company’s results for
any particular reporting period.

 

The financial services and insurance industries are sometimes the target of law
enforcement and regulatory investigations relating to the numerous laws and
regulations that govern such companies. Some companies have been the subject of
law enforcement or other actions resulting from such investigations. Resulting
publicity about one company may generate inquiries into or litigation against
other financial service providers, even those who do not engage in the business
lines or practices at issue in the original action. It is impossible to predict
the outcome of such investigations or actions, whether they will expand into
other areas not yet contemplated, whether they will result in changes in
regulation, whether activities currently thought to be lawful will be

 

--------------------------------------------------------------------------------



 

characterized as unlawful, or the impact, if any, of such scrutiny on the
financial services and insurance industry or the Company. From time to time, the
Company receives subpoenas, requests, or other inquiries and responds to them in
the ordinary course of business.

 

For the purposes of this Schedule the “Company” refers to Protective Life
Corporation and/or its subsidiaries, as context requires.

 

--------------------------------------------------------------------------------



 

SCHEDULE 4.8

 

SIGNIFICANT SUBSIDIARIES

 

Name of Significant
Subsidiary

 

State of
Incorporation

 

Percentage Stock
Owned by Borrower
or Subsidiaries

Protective Life Insurance Company

 

Tennessee

 

100%

West Coast Life Insurance Company

 

Nebraska

 

100%

MONY Life Insurance Company

 

New York

 

100%

 

--------------------------------------------------------------------------------



 

APPENDIX A

 

Term Loan Commitment Amounts and Percentages

 

Institution Name

 

Term Loan
Commitment

 

Term Loan
Commitment
Percentage

 

Mizuho Bank, Ltd.

 

$

600,000,000

 

100

%

TOTAL

 

$

600,000,000

 

100

%

 

--------------------------------------------------------------------------------



 

APPENDIX B

 

Addresses

 

Administrative Agent’s Principal Office

 

Mizuho Bank, Ltd.

Loan Administration Unit

Harborside Financial Center, 1800 Plaza Ten

Jersey City, NJ 07311

Tel. 201-626-9000

Fax. 201-626-9932

Email. JAPANESE_CORPLOANS@mizuhogroup.com

 

Lenders’ Principal Offices

 

Mizuho Bank, Ltd. / Mizuho Americas

1251 Avenue of Americas

New York, NY 100020

Attn: Satoshi Yamada

Director, Americas Corporate Banking Department #1

Tel. 212-282-3344(ex.530-3344)

Email. Satoshi.yamada@mizuhogroup.com

 

Borrower’s Principal Office

 

Protective Life Corporation

2801 Highway 280 South

Birmingham, Alabama 35223

Tel: 205.268.5511

Fax: 205.268.3642

Email: lance.black@protective.com

 

--------------------------------------------------------------------------------